EXHIBIT 10.1


 
OFFICE BUILDING




 
LEASE AGREEMENT




 
110 SPIT BROOK




 
NASHUA, NEW HAMPSHIRE
 
 
 

 
 

--------------------------------------------------------------------------------

 
                   LEASE AGREEMENT




 
This Lease Agreement is made and entered into as of June 9, 2004 by and between
HEWLETT-PACKARD
COMPANY, a Delaware corporation, acting by and through its duly authorized
representative, hereinafter
referred to as "Lessor", and SKILLSOFT CORPORATION, a Delaware corporation,
hereinafter referred to as "Lessee."
 
              In consideration of the mutual covenants as set forth herein,
Lessee and Lessor hereby agree as follows:


 
SEC. 1. LEASED PREMISES, COMMON AREAS AND PARKING:
 
A.            Lessor hereby leases to Lessee and Lessee hereby leases from
Lessor, for
the rental and on the terms and conditions hereinafter set forth, approximately
37,416 sq.
f t . of "Rentable Area" (as hereinafter defined), the usable area of which is
indicated on
the plan attached hereto as Exhibit "A" and made a part hereof (the "Leased
Premises")
on the second floor of the office building 2 (the "Building") located on the
parcel(s) of
land known as and numbered 110 Spit Brook, Nashua, New Hampshire 03062 (the
"Land"). The Building is part of a three-building complex located on the Land
(the
"Complex") that is operated and managed by Lessor as a single unit for cost
center
purposes.
 
B.            The term "Rentable Area" as used herein shall mean the total of
(i) the
entire area included within the Leased Premises covered by this Lease, being the
area
bounded by the inside surface of any exterior glass walls (or the inside surface
of the
permanent exterior wall where there is no glass) of the Building bounding such
Leased
Premises, the exterior of all walls separating such Leased Premises from any
public
corridors or other public areas on such floor, and the centerline of all walls
separating
such Leased Premises from other areas leased or to be leased to other lessees on
such
f l oor, and (ii) a pro rata portion of the area covered by the elevator
lobbies, corridors,
restrooms, mechanical rooms serving individual floors, electrical rooms, janitor
and
telephone closets, and other common areas in the Building. For all purposes of
this
Lease, (i) the Rentable Area of the Building shall be deemed to be 249,750
square feet,
(ii) the Rentable Area of the Complex shall be deemed to be 751,254 square feet,
and (iii)
the Rentable Area contained within the Leased Premises shall be deemed to be the
number of square feet set forth above. Neither the Base Rent nor any other
obligation of
Lessee hereunder shall be increased or reduced by a determination that the
amount of
Rentable Area in the Leased Premises, the Building or the Complex is more or
less than
as set forth in this Section 1.
 
C.           Lessee acknowledges that the Leased Premises will be delivered to
it in
their "as is" condition (except for the work to be performed by Lessor as
described in
Paragraph 2 of the Rider attached hereto and made a part hereof (the "Rider")),
that it
 

 
 

--------------------------------------------------------------------------------

 
 
 
    has had an opportunity to inspect the Leased Premises, and that Lessor has
made no
    warranties or representations as to the condition of the Leased Premises or
as to its
    sufficiency for Lessee's purposes or needs, or its conformity with "Legal
Requirements"
    or "Insurance Requirements" (as hereinafter defined). Lessee's occupancy of
the Leased
    Premises shall be deemed an acknowledgement that the condition of the Leased
Premises
    is satisfactory and that Lessor, to the best knowledge of Lessee, has
fulfilled all
    obligations, if any, with respect to the condition of the Leased Premises.
Lessee shall
    have the right to access the Leased Premises twenty-four (24) hours per day,
every day of
    the calendar year, subject to Lessor's security procedures. Lessee's
employees shall
    carry building identification cards at all times within the Building.


 
D.            Lessee shall have the right, as appurtenant to the Leased
Premises, to use
      (i) the ground floor Building entrance lobby, (ii) the common corridors,
elevators and
      stairways providing access to and egress from the Leased Premises within
the Building,
      (iii) common rest rooms located on the second floor of the Building, and
(iv) the loading
      docks serving the Building during normal business hours, provided that
such use does not
      conflict with Lessor's use of the loading docks. Lessor shall make a small
room in the
      area of the loading dock available to Lessee for its exclusive use in
connection with
      Lessee's loading and unloading activities. Lessee shall have no right of
access to or use
      of any other areas within the Building, including the cafeteria, and shall
not enter into the
      same.
 
                  E.            Lessee, its employees, and invitees, shall have
the right to park passenger
              motor vehicles in the parking area located on the Land while
conducting business in the
              Leased Premises; provided that the number of parking spaces to be
used by Lessee, its
              employees and invitees at any one time shall not exceed five
spaces per 1,000 square feet
              of Rentable Area in the Leased Premises. All parking spaces shall
be unreserved and
              non-designated.


 
SEC. 2. TERM:
 
                  A.            Subject to and upon the conditions set forth
herein, the initial term of this
                   Lease (the "Initial Term") shall commence on June 15, 2004
(the "Commencement
            Date") and shall end at midnight on June 14, 2009 (the "Stated
Expiration Date").


                   B.          1. Subject to, and in accordance with, the
provisions of this Section
      2.B, Lessee shall have the following options to extend the Lease Term: (i)
the option (the
              "First Extension Option") to extend the Lease Term for a period of
up to five (5) years
              (the "First Extension Term"), commencing upon the expiration of
the Initial Term; and
              (ii) the option (the "Second Extension Option") to extend the
Lease Term for a period of
              up to five (5) years (the "Second Extension Term"), commencing
upon the expiration of
              the First Extension Term (the First Extension Option and the
Second Extension Option
              are sometimes referred to in this Lease, generically, as an
"Extension Option"; the First
              Extension Term and the Second Extension Term are sometimes
referred to in this Lease,
              generically, as an "Extension Term"). Lessee shall not have the
right to exercise an
              Extension Option unless, as of each of (a) the date on which
Lessee gives to Lessor




 
 

--------------------------------------------------------------------------------

 
 
              written notice of its intention to exercise an Extension Option
and (b) the first day of the
              corresponding Extension Term, (i) there then exists no "Event of
Default" (as hereinafter
              defined) hereunder, nor any event or condition that, with the
giving of notice and/or the
              passage of time, would constitute an Event of Default hereunder,
and (ii) the Lessee
              named in the Preamble has not assigned this Lease without Lessor's
consent, or subleased
              any portion of the Leased Premises. In addition, Lessee's right to
give to Lessor a
              "Notice of Intention to Exercise Extension Option" (as hereinafter
defined) shall
              automatically terminate effective upon the conveyance by
Hewlett-Packard Company of title to
              the Complex to a third party, and all Extension Options that have
not been validly exercised by
              Lessee in accordance with the terms of this Section 2.B shall be
void and of no further force or
              effect from and after the date of such conveyance of title.


                  2.            If Lessee intends to exercise an Extension
Option, Lessee shall
              give written notice to Lessor of such intention (a "Notice of
Intention to Exercise
              Extension Option") not earlier than fifteen (15) months prior to
the then-Stated
              Expiration Date and not later than nine (9) months prior to such
then-Stated Expiration
              Date. Lessee must give a separate Notice of Intention to Exercise
Extension Option
              within the time periods stated in the immediately preceding
sentence with respect to each
              Extension Option that Lessee intends to exercise. Lessee shall
state in each Notice of
              Intention to Exercise Extension Option the number of entire (but
not partial) years (which
              shall be not less than one nor more than five years) that Lessee
desires to include in the
              Extension Tenn. with respect to which Lessee is giving such Notice
of Intention to
              Exercise Extension Option.


                      3.            If Lessee gives a Notice of Intention to
Exercise Extension Option
              in accordance with the provisions of this Section 2.B with respect
to the First Extension
               Option, then:
(i)
    If the duration of the First Extension Term specified in the Notice
    of Intention to Exercise Extension Option is one year, then (a) the
    Lease Term shall be deemed extended for a First Extension Term
    of one (1) year, which shall constitute the full exercise of the First
    Extension Option and (b) the parties shall proceed to determine
    Base Rent for the First Extension Term in the manner provided in
    the Rider; or

 
(ii)
    If the duration of the First Extension Term specified in the Notice
    of Intention to Exercise Extension Option is more than one year,
    then, notwithstanding anything to the contrary herein contained, in
    the event that Lessor determines in good faith that Lessor will
    require the use of some or all of the Leased Premises for its own
    business operations after the expiration of the Initial Term, Lessor
    shall have the right to negate Lessee's intention to exercise the
    First Extension Option as set forth in such Notice of Intention to
    Exercise Extension Option (and thereby void all Extension Options
    and cause the Lease Term to expire at the end of the Initial Term)
    


 
 

--------------------------------------------------------------------------------

 
                              by giving written notice of the same to Lessee
within thirty (30)
                                                                                        
days after Lessor receives Lessee's Notice of Intention to Exercise
                                                                                        
Extension Option. If Lessor does not give such written notice of
                                                                                        
negation within such 30-day period, then (a) the Lease Term shall
                                                                                        
be deemed extended for a First Extension Term equal to the period
                                                                                        
set forth in the Notice of Intention to Exercise Extension Option,
                                                                                        
which shall constitute the full exercise by Lessee of the First
                                                                                        
Extension Option, and (b) the parties shall proceed to determine
                                                                                        
Base Rent for the First Extension Term in the manner provided in
                                                                                        
the Rider. For the purposes of this Lease, the phrase "Lessor will
                                                                                        
require the use of some or all of the Leased Premises for its own
                                                                                        
business operations" shall mean that some or all of the Leased
                                                                                        
Premises will be occupied by Lessor and its employees, and not be
                                                                                        
leased to or occupied by third parties.


                                                       4.            If Lessee
validly exercised the First Extension Option and Lessor
              did not timely give notice to Lessee pursuant to Section 2.B.3(ii)
above to negate the
              exercise of the First Extension Option, then Lessee shall have the
right to give a Notice of
              Intention to Exercise Extension Option in accordance with the
provisions of this Section
              2.B with respect to the Second Extension Option. If Lessee so
gives a Notice of Intention
              to Exercise Extension Option in accordance with the provisions of
this Section 2.B with
              respect to the Second Extension Option, then Lessee shall state in
such Notice the desired
              duration of the Second Extension Term. Notwithstanding anything to
the contrary herein
              contained, in the event that Lessor determines in good faith that
Lessor will require the
              use of some or all of the Leased Premises for its own business
operations after the
              expiration of the First Extension Term, Lessor shall have the
right to negate Lessee's
              intention to exercise the Second Extension Option as set forth in
such Notice of Intention
              to Exercise Extension Option (and thereby void the Second
Extension Option and cause
              the Lease Term to expire at the end of the First Extension Term)
by giving written notice
              of the same to Lessee within thirty (30) days after Lessor
receives Lessee's Notice of
               Intention to Exercise Extension Option with respect to the Second
Extension Option. If
              Lessor does not give such written notice of negation within such
30-day period, then (a)
              the Lease Term shall be deemed extended for a Second Extension
Term equal to the
              period set forth in the Notice of Intention to Exercise Extension
Option, which shall
              constitute the full exercise by Lessee of the Second Extension
Option, and (b) the parties
              shall proceed to determine Base Rent for the Second Extension Term
in the manner
              provided in the Rider.
 
                                              C. All the provisions of this
Lease shall apply during each of the Extension
                                                      Terms without any further
action by Lessor or Lessee except that (i) Base Rent during
                                                      each Extension Term shall
be the "Fair Market Rent" determined in accordance with the
                                                      Rider, and (ii) there
shall in no event be more than two Extension Terms. As used in this
                                                      Lease, (a) the term "Lease
Term" shall mean the Initial Term as it may be extended by
                                                      any Extension Term
pursuant to an Extension Option validly exercised by Lessee in
                                                      accordance with the
provisions of Section 2.B, and (b) the term "Stated Expiration
                                                      Date" shall mean the last
day of the Initial Term (or, if the Lease Term has been extended




 
 

--------------------------------------------------------------------------------

 
 
              pursuant to an Extension Option validly exercised by Lessee in
accordance with the provisions of
              Section 2.B, the last day of the corresponding Extension Term).
 
SEC. 3. USE: The Leased Premises shall be used and occupied by Lessee solely for
general
office and software development purposes (the "Permitted Uses"), and for no
other use or
purpose. In its use of the Leased Premises, Lessee shall, at its sole cost and
expense, comply
with applicable "Legal Requirements" and "Insurance Requirements" (as
hereinafter defined).

 
SEC. 4. SECURITY DEPOSIT: Upon the execution of this Lease, Lessee shall deposit
with
Lessor the sum of $21,826.00 (the "Security Deposit") as security for the
punctual performance
of each and every obligation of Lessee under this Lease and not as a prepayment
of rent
hereunder. Lessor may commingle the Security Deposit with Lessor's other funds,
and no
interest shall be due thereon. Lessor may use the Security Deposit to cure any
default by Lessee
and, in the event that Lessor so applies all or any portion of the Security
Deposit, Lessee shall
pay to Lessor, as Additional Rent, the amount so expended by Lessor within (i)
ten (10) days of
notice given by Lessor in the case of amounts of more than $500 so expended, or
(ii) fifteen (15)
days of notice given by Lessor in the case of amounts of not more than $500 so
expended, so that
at all times (subject to the grace periods hereinabove referenced) Lessor shall
be entitled to hold
the full Security Deposit. Any failure of Lessee to restore any amount expended
from the
Security Deposit within the applicable grace period specified in this Section
shall immediately
constitute an Event of Default hereunder without the necessity of any further
notice or passage of
time. Lessor shall assign the Security Deposit to any successor or assign of
Lessor under this
Lease, and thereafter Lessor shall have no further responsibility therefor.
Within thirty (30) days
after the expiration or earlier termination of the Lease Term, Lessor shall
inspect the Leased
Premises, make such deductions from the Security Deposit as may be required to
cure any
defaults by Lessee hereunder, and, if Lessee is not then in default hereunder,
pay the balance of
the Security Deposit to Lessee.
 
     SEC. 5. BASE RENT: As part of the consideration of the execution of this
Lease, Lessee
     covenants and agrees and promises to pay base rent ("Base Rent") for the
Initial Term described
     in Section 2.A above, at the rate of $261,912.00 per year, payable in
monthly installments of
     $21,826.00. Base Rent during an Extension Term shall be the "Fair Market
Rent" as defined in,
     and determined pursuant to, the provisions of the Rider, and shall be
payable in equal monthly
     installments. Until Lessor gives Lessee other instructions, Base Rent and
all other amounts due
     under this Lease (collectively, "Additional Rent") shall be payable by
Lessee to Lessor at the
     address of Lessor set forth below (or at such other address as Lessor may
from time to time
     specify in writing to Lessee):
 
Hewlett-Packard Company
c/o MacMunnis, Inc.
1840 Oak Avenue
Suite 300
Evanston, Illinois 60201
    
                        The Base Rent payable hereunder shall be payable in
legal tender of the United States of
                         America, in advance, without demand and without offset,
abatement or deduction (except as




 
 

--------------------------------------------------------------------------------

 

otherwise expressly provided in this Lease), commencing on September 15, 2004
(the "Rent Commencement
Date") and continuing on the first day of each calendar month during the Lease
Term thereafter; provided,
 however that the first installment of Base Rent shall be paid on September 15,
2004. Base Rent for the
period September 15 - 30, 2004, and for any partial month at the expiration or
earlier termination of this Lease,
shall be pro-rated.


                         Any Base Rent or Additional Rent (collectively, "Rent")
not received by the Lessor within five
                         (5) days after the date on which the same is due
hereunder, shall be accompanied by a late charge
                         of 5% of the amount of such overdue installment of
Rent.
 
                         Notwithstanding anything to the contrary contained in
this Lease, provided that no
                         "Event of Default" (as hereinafter defined) has
occurred, Lessee shall be entitled to a credit
                         against each monthly installment of Base Rent due and
payable during the Initial Tenn in the
                         amount of $2,598.33 per month, commencing on the Rent
Commencement Date. In the event
                         that this Lease is terminated by reason of the
occurrence of an Event of Default hereunder,
                         Lessee shall not be entitled to such credit with
respect to any period from and after the effective
                        date of such termination.


 
SEC. 6. ESCALATION RENT: For purposes of this Section:
 
                      A. "Operational Expenses" means all expenses, costs and
disbursements of
              every kind and nature as determined in accordance with Lessor's
accounting practices
                                                      which the Lessor shall pay
or become obligated to pay because of, or in connection with,
                                                      the ownership, management,
or operation of the Land, the Building, the Complex, or any
                                                      other improvements located
on the Land (collectively, the "Property"), including the
                                                      following:
 
         (i)            Wages and salaries of all employees engaged in operation
and
                 maintenance of the Property, including taxes, insurance and
benefits relating
                  thereto, and fees for managing the Property; provided,
however, that there shall
                 be excluded from Operational Expenses for the purposes of this
Lease any
                 management fee paid by Lessor in excess of that typically paid
by landlords in
                 connection with the provision of a similar level of management
services to
                 comparable buildings in the vicinity of the Property in arm's
length transactions
                 between unaffiliated parties.
 
             (ii)            All supplies, materials and tools used in the
operation,
             maintenance, repair and security of the Property and Property
facilities (with the
             cost of any such supplies, materials and tools that are used at
more than one of Lessor's
             properties being pro-rated among such properties).
 
             (iii)            Cost of all utilities, including gas, water,
electricity, heating, air
             conditioning, and ventilation, for the Complex, including lighting
the Property.

 
             (iv)            Cost of all janitorial, security, maintenance and
service
                                 agreements, including window cleaning, snow
removal and elevator maintenance.



 
 

--------------------------------------------------------------------------------

 
 
             (v)            Cost of casualty and liability insurance applicable
to the Property
                              and Lessor's personal property used in connection
therewith; provided, however,
                              that if the cost of such insurance increases by
reason of a specific use being made
                              of portion(s) of the Property by Lessee, Lessor or
another occupant (rather than by
                              reason of increases in premiums for such insurance
generally applicable to
                             office/R&D use), then the amount of such increase
attributable to such specific
                             use shall be excluded from Operational Expenses and
shall be charged to and
                             payable by the party(ies) whose use has resulted in
such increase in insurance
                             costs.
 
             (vi)            Property Taxes. The term "Property Taxes" shall
mean all ad
             valorem taxes, personal property taxes and all other taxes,
assessments, use and
             occupancy taxes, transit taxes, water and sewer charges, excises,
levies, license
             and permit fees and all other similar charges (but specifically
excluding federal
             and state taxes on income), if any, whether federal, state, county
or municipal, and
             whether they be taxing districts or authorities presently taxing
the Property or any
             portion thereof, which are levied, assessed, or imposed upon or
become due and
             payable in connection with, or a lien upon, the Land, the Building,
the Complex,
             the Property, or facilities used in connection therewith and
rentals or receipts
             therefrom, and all taxes of whatsoever nature that are imposed in
substitution for
             or in lieu of any of the taxes, assessments, or other charges
included in this
             definition of "Property Taxes."
 
             (vii)            Cost of repairs and general maintenance (excluding
repairs and
             general maintenance paid by proceeds of insurance or by Lessee or
other third
             parties, and alterations attributable solely to lessees of the
Complex other than
             Lessee); provided, however, that for the purposes of this Lease (a)
there shall be
             excluded from Operational Expenses repairs and general maintenance
costs
             incurred by Lessor with respect solely to either Building 1 or
Building 3 of the
             Complex and no portion of which is incurred with respect to
Building 2 of the
             Complex (i.e., the Building in which the Leased Premises are
located); and (b)
             with respect to costs incurred by Lessor pursuant to Section 8.A
below that would
             be classified as "capital" under generally accepted accounting
practices, such
             costs (together with interest thereon at an annual rate equal to
the prime rate at the
             time of such expenditure plus two (2) percentage points) shall be
amortized on a
             straight-line basis over an appropriate period reasonably selected
by Lessor in
             accordance with generally accepted accounting practices, and there
shall be
             included in Operational Expenses for each year on account thereof
only the
             amount of such year's amortization amount.
 
B.           "Proportionate Share" shall be the figure obtained, as expressed in
a 
percentage, by dividing the Rentable Area of the Leased Premises by the total
Rentable
Area of the Complex. For the purposes for this Section, the parties hereto agree
that
Lessee's Proportionate Share is 4.98%; provided, however, that with respect to
Operational Expenses incurred with respect to less than all of the three
buildings included

 
 

--------------------------------------------------------------------------------

 
 
 
               in the Complex, Lessee's Proportionate Share thereof shall be the
figure obtained, as expressed in a percentage,
               by dividing the Rentable Area of the Leased Premises by the total
Rentable Area of the buildings of the Complex
               with respect to which such Operational Expenses were incurred.


                  C.           Lessee shall pay to Lessor as Additional Rent its
Proportionate Share of all
              Operational Expenses in the following manner:
 
                     (i)           Lessee shall, for the portion of the Lease
Term contained in calendar year
                             2004, pay to Lessor on account of Lessee's
Proportionate Share of Operational Expenses
                             the sum of $22,792.58 per month (computed on the
basis of $7.3 1 /sf/year x 37,416 sf), on
                             the Rent Commencement Date and on the first day of
each calendar month thereafter
                             during calendar year 2004 (with the first payment
on account of Operational Expenses to
                             be made on September 15, 2004 and to be in an
amount equal to the pro-rated remainder
                             for the month of September, 2004). Subsequent
payments on account of Operational
                             Expenses shall be due and payable on the first day
of every calendar month during the
                             term of this Lease. Lessee acknowledges that the
amount set forth in the first sentence of
                             this subsection (i) is only a good faith estimate
of the amount of Lessee's Proportionate
                             Share of Operational Expenses for calendar year
2004. Within a reasonable time after the
                             commencement of each calendar year after 2004
(hereinafter called a "Subsequent
                             Year"), Lessor shall notify Lessee in writing of
the amount of Lessor's good faith
                             estimate of Lessee's Proportionate Share of
Operational Expenses for such Subsequent
                             Year. In each Subsequent Year, Lessee shall pay to
Lessor on the first day of each and
                             every month during such Subsequent Year, a sum
equal to one-twelfth of Lessor's
                             estimate of Lessee's Proportionate Share of the
Operational Expenses for such year;
                             provided, however, that Lessor shall have the right
from time to time to deliver updated
                             written estimates to Lessee of the monthly
installments to be paid by Lessee to Lessor on
                             account of Lessee's Proportionate Share of
Operational Expenses, in which case Lessee
                             shall thereafter pay such revised amount to Lessor
on the first day of each calendar month
                             during the Lease Term. Lessee acknowledges that any
such estimate provided by Lessor
                             is only a good faith estimate of the amount of
Lessee's Proportionate Share of
                             Operational Expenses during such period; or in the
alternative
 
                             (ii)            Within ninety (90) days after the
end of any quarter or calendar year
                             included (in whole or in part) within the Lease
Term, Lessor shall give written notice to
                             Lessee of the amount of such Additional Rent due
from Lessee, and Lessee agrees to make
                             payment of the Additional Rent due from Lessee to
Lessor within ten (10) days
                             following receipt of this notice.

 
                                 Within ninety (90) days after the end of
calendar year 2004 Lessor shall give to
                                 Lessee a computation of Lessee's Proportionate
Share of Operational Expenses for the
                                 period September 15 - December 31, 2004, and
within ninety (90) days after the end of
                                 each Subsequent Year Lessor shall give to
Lessee a computation of Lessee's
                                 Proportionate Share of Operational Expenses for
such Subsequent Year, and within ten
                                 days following receipt of such computation
Lessee shall pay to Lessor its Proportionate
                                 Share of Operational Expenses as shown on such
computation less the payments made by




 
 

--------------------------------------------------------------------------------

 

                                                 Lessee to Lessor pursuant to
this subparagraph (ii) during the preceding calendar year, or if Lessee has
overpaid
                                                 such Proportionate Share, the
Lessor shall refund any overpayment or credit the same against Lessee's
Proportionate
                                                 Share of Operational Expenses
for the next succeeding calendar year.
 
                             If the Lease Term commences after the beginning of
a calendar year or expires
                             before the end of a calendar year, Lessee's
Proportionate Share of Operational Expenses
                             for such year shall be adjusted proportionately.
Lessee's obligations under this Section
                             6.C shall survive the expiration or earlier
termination of this Lease with respect to the portion of the
                             calendar year occurring prior to the effective date
of such expiration or earlier
                             termination.
 
                             The parties hereby agree that the amount to be paid
by Lessee on account of electricity charges shall be
                             separately determined in accordance with the
provisions of Section 7 below, rather than included in the
                             amount of Operational Expenses with respect to
which Lessee is obligated to pay Lessee's Proportionate
                             Share thereof. Notwithstanding the different method
of calculation of the amount of Lessee's obligation
                             with respect to electricity charges, references in
this Lease to Lessee's obligation to pay "Lessee's
                             Proportionate Share" of Operational Expenses shall
be deemed to include the amount of Lessee's
                             obligation with respect to electricity charges as
determined in accordance with the provisions of Section
                              7 below.


                      D.            Upon Lessee's written request made within
one hundred twenty (120)
                                                      days after the end of a
calendar year, Lessor shall provide to Lessee (i) copies of Property
                                                      Tax bills for the prior
calendar year, and (ii) copies of Lessor's cost center reports
                                                       relating to the Complex
for the prior calendar year. In the event that the materials so
                                                      provided demonstrate that
Lessee has made an overpayment of Operational Expenses for
                                                      such calendar year, Lessor
shall credit the amount of such overpayment to the next
                                                      succeeding payment(s) of
Base Rent and Additional Rent due hereunder (or, if this Lease
                                                      has expired without Lessee
then being in default hereunder, Lessor shall refund the
                                                      amount of such overpayment
to Lessee). Lessor shall have no obligation to provide any
                                                      documentation to Lessee in
response to any such request by Lessee other than those items
                                                      expressly identified in
this Paragraph D.
 
SEC. 7. SERVICES AND UTILITIES: Subject to the provisions of this Lease, Lessor
shall furnish to Lessee the
following services during the Lease Term:
 
               (a)            Janitorial service for Building standard items,
which shall initially be in
              accordance with the standards set forth on Exhibit "C" attached
hereto and made a part
               hereof.

 
               (b)            Elevator service during normal business hours
(with reduced passenger elevator
              service made available outside normal business hours).
 
              (c)            Air conditioning and heating as reasonably required
in Lessor's judgment for
               comfortable use and occupancy of the Leased Premises under normal
office conditions or



 
 

--------------------------------------------------------------------------------

 

 
               in accordance with applicable governmental regulations or
guidelines; provided, however, that Lessor shall
              be obligated to furnish heat or air conditioning to the Leased
Premises only at such times and on such days
              as are necessary, in Lessor's judgment, to meet the needs of the
occupants of the Building; and Lessor shall
              not be required to furnish heat and air conditioning before 7:00
A.M. or after 7:00 P.M. on week days, or on
              weekends or holidays observed by Lessor.
 

 
               (d)            Electricity for normal office use.
 
               (e)            Tempered and refrigerated water at those points of
supply provided for general
              use of other lessees in the Complex.
 
              The cost to Lessor of providing the above-referenced services
shall be included in
              Operational Expenses. No interruption or malfunction of any such
services shall render Lessor
              liable for damages or entitle Lessee to be relieved from any of
its obligations hereunder or grant
              Lessee any right of set-off or recoupment. Unless expressly set
forth in this Section, Lessor shall
              have no obligation to provide any utility or service to the Leased
Premises or the Building.
 
              For purposes. of calculating the amount of Lessee's payment
obligation with respect to
              electricity charges hereunder (the "Electricity Charge"), the base
amount (the "Base Electricity
              Charge") of electricity charges to be paid by Lessee shall be
$3.18 per year per square foot of
              Rentable Area in the Leased Premises ($118,982.88 per year), based
upon the rate charged to
              Lessor as of the date of this Lease by the company providing
electricity to the Complex of
               $.09/KwH (the "Base Electricity Rate"). Subject to the provisions
of the last paragraph of
              Section 6.C above, the Electricity Charge shall be included in
Operational Expenses and shall be
              payable by Lessee to Lessor at the times and in the manner
provided in Section 6 above for the
              payment of Lessee's Proportionate Share of Operational Expenses.
If, from time to time, the rate
              charged to Lessor for electricity service to the Complex by the
company providing the same (the
              "Electricity Rate") should increase above the Base Electricity
Rate,' the Electricity Charge
              payable by Lessee hereunder shall increase effective as of the
date of such increase in the
              Electricity Rate, which increased Electricity Charge shall be
calculated by multiplying the Base
              Electricity Charge by a fraction, the numerator of which is the
most recent increased Electricity
              Rate and the denominator of which is the Base Electricity Rate.
The parties acknowledge and
              agree that the Base Electricity Charge has been established based
on the assumption that Lessee
              will consume electricity in the Leased Premises at a rate
comparable to that of other occupants of
              administrative/office space in comparable buildings in the
vicinity of the Property; if at any time
              Lessee's consumption should exceed this amount, Lessor reserves
the right to adjust the amount
              of the Electricity Rate accordingly.
 
               In addition, Lessee shall pay to Lessor, as Additional Rent,
monthly as billed, such
              charges as may be separately metered or submetered with respect to
the Leased Premises. At the
              request of Lessee, or upon Lessor's own initiative, Lessor shall
install a separate meter or
              submeter to measure the consumption of one or more utilities in
the Leased Premises. The cost
              of installation of such meters or submeters shall be borne equally
by Lessor and Lessee. From
              and after the installation of any such separate meter or submeter,
Lessee shall pay the full
              amount for the utility so metered or submetered based on such
meter or submeter reading. In



 
 

--------------------------------------------------------------------------------

 

 
                           lieu of requesting the installation of a meter or
submeter, Lessee and Lessor shall each have the right to cause the
                          applicable utility provider to perform an audit of the
consumption of such provider's utility service within the
                          Leased Premises, at the sole expense of the party
requesting such audit, the report of which audit shall be shared
                          with the other party to this Lease. If such audit
report demonstrates that the actual cost of such utility service as
                          consumed within the Leased Premises is less than or
more than the amount paid by Lessee based on its
                          Proportionate Share of the total charge for such
utility to the Complex (or, in the case of electricity charges,
                          if such audit report demonstrates that the actual cost
of electricity attributable to the Leased Premises is less than
                          or more than the then-current Electricity Charge as
determined in accordance with the provisions of this Section 7),
                          Lessee and Lessor shall make an equitable adjustment
to the amount of such charge on a prospective basis.


 
          In the event that Lessee desires air conditioning or heating at any
time or times other than
          as specified in subparagraph (c) of this Section 7 and Lessor consents
to the furnishing of such
          service at the time or times requested by Lessee, Lessee shall be
charged for such air
          conditioning or heating furnished by Lessor during such periods at
Lessor's then standard hourly
          rate applicable during the periods when such services are furnished
(which rate shall reflect the
          actual cost to Lessor (including depreciation) of operating the air
conditioning or heating system
          after normal business hours). Such rate may be changed by Lessor at
any time and from time to
          time during the term of this Lease as Lessor's cost of providing such
service changes.
          Lessor shall have the right, exercisable upon reasonable advance
notice to Lessee (except
          in the case of an emergency, when only such notice as is practicable
under the circumstances
          need be given), to temporarily suspend any utility service to the
Leased Premises or the Building
          (or any portion thereof) in order to facilitate the performance of
construction, repair, restoration,
          or alteration activities. Lessor shall make reasonable efforts to
provide substitute utility service
          for any service so suspended, but Lessor shall not be liable to Lessee
for any such suspension.

 
SEC. 8. MAINTENANCE, REPAIRS, ACCESS AND USE:
 
                      A.           Lessor shall, except as otherwise provided
herein, provide for the
                                                      maintenance and repair of
the exterior walls, exterior windows, roof, structural elements,
                                                      common areas, and Building
systems equipment (other than equipment installed by any
                                                      lessee), the cost of which
shall be included in Operational Expenses. Unless otherwise
                                                      expressly stipulated
herein, Lessor shall not be required to make any improvements or
                                                      perform any maintenance or
repairs of any kind or character on the Leased Premises or
                                                      the Building during the
Lease Term except that Lessor shall make such modifications to
                                                      the Building (including
the Leased Premises) as may be required in order to comply with
                                                      "Legal Requirements" (as
hereinafter defined) applicable to general office use that first
                                                      become effective after the
date of this Lease, the cost of which modifications shall be
                                                      included in Operational
Expenses; provided, however, that if such newly-enacted Legal
                                                      Requirements require any
modifications to be made to the Leased Premises by reason of
                                                      any use being made thereof
other than general office use (without intending hereby to   
                                                      modify the definition of
"Permitted Uses" set forth in Section 3 above), then such
                                                      modifications shall be
made by Lessor at the sole cost of Lessee. Lessee shall promptly
                                                      give Lessor written notice
of any damage in the Leased Premises or the Building




 
 

--------------------------------------------------------------------------------

 
 
              requiring repair by Lessor, and Lessor shall not be liable for any
damages resulting from the
      failure to make any such repair.


                      B.            Lessor, its officers, agents and
representatives shall have the right to enter
                                                      all parts of the Leased
Premises at all reasonable hours to inspect, clean, make repairs,
                                                      alterations and additions
to the Building or Leased Premises which it may deem
                                                      necessary or desirable, or
to provide any service which it is obligated to furnish to
                                                      Lessee, or to show the
Leased Premises to prospective lessees during the last six (6)
                                                      months of the Lease Term,
and Lessee shall not be entitled to any abatement or reduction
                                                      of Rent by reason thereof.
Except in case of emergency, such entry shall be made upon
                                                      at least twenty-four (24)
hours' advance written notice to Lessee, and persons making
                                                      such entry shall be
accompanied by a representative of Lessee (unless Lessee fails to
                                                      make such a representative
available after Lessor timely gives such notice).
                                                      Notwithstanding anything
to the contrary contained in this Lease, in the event of an
                                                      emergency, Lessor shall be
permitted to enter upon the Leased Premises at any time and
                                                      with only such notice (if
any) to Lessee as is practicable under the circumstances.


                               C.            Lessor may at its option and at the
cost and expense of Lessee, repair or
                                                      replace any damage or
injury done to the Building or any part thereof, caused by Lessee,
                                                       Lessee's agents,
employees, licensees, invitees or visitors; Lessee shall pay the cost
                                                      thereof to Lessor as
Additional Rent, on demand. Lessee further agrees to maintain and
                                                      keep the interior of the
Leased Premises, all alterations, additions or changes to the
                                                      Leased Premises made by
Lessee, and all equipment installed by Lessee in the Building,
                                                      in good repair and
condition (reasonable wear and tear excepted), at Lessee's expense.
                                                      Lessee agrees not to
commit or allow any waste or damage to be committed on any
                                                      portion of the Leased
Premises, and at the termination of this Lease, by lapse of time or
                                                      otherwise, and to maintain
the Leased Premises in as good condition as on date of first
                                                      possession by Lessee,
reasonable wear and tear alone excepted.


                              D.            Lessee will not: use, occupy or
permit the use or occupancy of the Leased
                                                      Premises for any purpose
which is not permitted under "Legal Requirements" or
                                                      "Insurance Requirements"
(as hereinafter defined), or which may be dangerous to life,
                                                      limb, or property; or
permit the maintenance of any public or private nuisance; or do or
                                                      permit any other thing
which may disturb the quiet enjoyment of any other lessee of the
                                                      Building; or keep any
substance or carry on or permit any operation which might emit
                                                      offensive odors or
conditions into other portions of the Building; or use any apparatus
                                                      which might make undue
noise or set up vibrations in the Building; or permit anything to
                                                      be done which would
increase the fire and extended coverage insurance rate on the
                                                      Building or contents, and
if there is any increase in such rates by reason of acts of Lessee,
                                                      then -Lessee agrees to pay
such increase promptly upon demand therefor by Lessor.
                                                      Lessor will not use,
occupy or permit the use or occupancy of any portion of the Complex
                                                      then occupied by Lessor
for its own business purposes, for any purpose which is not
                                                      permitted under "Legal
Requirements" or "Insurance Requirements" (as hereinafter
                                                      defined). As used in this
Lease, (i) the term "Legal Requirements" means, collectively,
                                                      those statutes, by-laws,
codes, and ordinances (and all rules and regulations thereunder),
                                                      licenses, permits,
approvals, consents, executive orders and other administrative orders,






 
 

--------------------------------------------------------------------------------

 

              judgments, decrees, and other judicial orders of or by any
governmental authority which
              may at any time be applicable to the Land or the Building or to
any condition or use
              thereof, and (ii) the term "Insurance Requirements" means,
collectively, the terms of
              any policy of insurance maintained by Lessor or Lessee and
applicable to the Land or the
              Building or to the use of any portion of either, and all
requirements of the issuer of any
              such policy and all orders, rules, regulations and other
requirements of the National
              Board of Fire Underwriters, or any other body exercising similar
functions.
 
SEC. 9. LIENS: Lessee shall not permit any mechanics' liens, materialmen's
liens, or other liens to be fixed or
placed against the Leased Premises or the Building and shall immediately
discharge (either by payment or
by filing of the necessary bond) any such lien which is allegedly fixed or
placed against the Leased Premises
or the Building or the Complex by any person or entity claiming against Lessee
or anyone claiming by or through Lessee.
 
SEC. 10. ALTERATIONS: All alterations, additions or changes to the Leased
Premises that
Lessee desires to make shall require Lessor's prior written consent, after
submission to Lessor of
plans and specifications showing the alterations, additions or changes Lessee
desires to make and
any other information reasonably requested by Lessor, which consent shall not be
unreasonably
withheld, delayed or conditioned; provided, however, that Lessor's consent shall
not be required
for painting or installing removable decorative items (other than wall coverings
and floor
coverings). All alterations, additions or changes shall: be made by bondable
(unless otherwise
approved by Lessor) workers and contractors approved in advance in writing by
Lessor, which
approval shall not be unreasonably withheld, delayed or conditioned (provided,
however, that
with respect to alterations, additions or changes costing less than $50,000 in
the aggregate being
performed at any one time, such workers and contractors need not be bondable,
but they shall
still be subject to Lessor's approval as previously provided); be performed in
accordance with
the plans and specifications previously delivered to (and where required by this
Lease, as
approved by) Lessor; be done in a manner so as to create the least possible
disruption or
inconvenience to Lessor and to other lessees in the Building and other workers
and contractors
performing work in the Building; and shall be done in a good and workmanlike
manner
employing new construction materials at least equal in quality to those of the
existing Building,
and in compliance with all Legal Requirements, Insurance Requirements, "Rules
and
Regulations" (as hereinafter defined), and the plans and specifications
submitted to (and, where
required, approved by) the Lessor. Before commencing work, Lessee shall: secure
all necessary
licenses, permits and approvals required by applicable Legal Requirements, and
furnish copies
thereof to Lessor; at Lessor's request, provide (or cause its contractor to
provide) such bonds or
other assurances satisfactory to Lessor protecting Lessor against claims arising
out of the
furnishing of labor and materials for the work; and carry or cause each
contractor to carry
insurance with such coverages and in such amounts as Lessor may reasonably
require (all such
insurance to be written in companies approved by Lessor and Lessee shall deliver
to Lessor
certificates of all such insurance prior to the commencement of such work).
Within two (2)
weeks after completion of any alterations, additions or changes involving
Building systems,
hardwall partitions, or structural changes, Lessee shall submit as-built
drawings or sketches of
the completed work to Lessor.


 
 

--------------------------------------------------------------------------------

 

                 Lessee shall indemnify, defend and hold harmless Lessor and its
officers, directors, servants,
                         agents, employees, contractors and invitees from and
against any and all liability, damage, penalties
                         or judgments and from and against any claims, actions,
proceedings and expenses and costs in
                         connection therewith, including reasonable attorneys'
fees, resulting from any alterations, additions
                         or improvements undertaken by or on behalf of Lessee,
which obligations shall survive the expiration
                         or termination of this Lease with respect to work
performed by or on behalf of Lessee prior to such
                         expiration or termination.


                         In the course of any work being performed by or on
behalf of Lessee, Lessee agrees to use labor
                        compatible with that being employed by Lessor for work
in the Building or on the Property, and not to
                        employ or permit the use of any labor or otherwise take
any action which might result in a labor dispute
                         involving personnel providing services in the Building
or on the Property pursuant to arrangements
                          made by Lessor.


                         Lessee shall not, without the specific written consent
of Lessor and Lessee's written
                         agreement to pay additional costs resulting therefrom,
install any apparatus or device within the
                         Leased Premises, including electronic data processing
machines, punch card machines or any
                         other machines, that would (i) weigh in excess of the
machines normally used in comparable
                         buildings in Nashua, New Hampshire; or (ii) use
electrical power in excess of that available to
                         the Leased Premises through the Building's existing
electrical system; or (iii) in any way
                         increase the amount of electrical power, water, gas
heating or air conditioning used by Lessee in
                         the Leased Premises to an amount in excess of the
amount usually furnished at such time for use
                          by lessees in general office space in other similar
buildings in Nashua, New Hampshire.


 
SEC. 11. FURNITURE, FIXTURES AND PERSONAL PROPERTY: Lessee may remove its
trade fixtures, office supplies and movable office furniture and equipment
provided: (a) such
removal is made prior to the expiration or earlier termination of this Lease;
and (b) Lessee
promptly repairs all damage caused by such removal. All other property at the
Leased Premises
and any alterations or additions to the Leased Premises (including wall-to-wall
carpeting,
paneling or other wall covering) shall become the property of Lessor and shall
remain upon and be
surrendered with the Leased Premises as a part thereof at the expiration or
earlier termination of this
Lease, Lessee hereby waiving all rights to any payment or compensation therefor.
If, however, Lessor
 so requests in writing at the time of its approval of the plans therefor
submitted by Lessee,
Lessee shall, prior to the expiration or earlier termination of this Lease,
remove the alterations,
additions, fixtures, equipment and property placed or installed by it in the
Leased Premises as so
requested by Lessor, and will repair any damage caused by such removal. If any
property which is
 required to be removed by Lessee is not removed within the specified time,
Lessor may, in addition
to its other rights and remedies, treat such property as abandoned, and may
remove such property
and store the same at Lessee's expense, and Lessee shall reimburse Lessor on
demand for the
expenses incurred in doing so.


 
     SEC. 12. SUBLETTING AND ASSIGNING: Lessee shall not assign or otherwise
transfer this 
     Lease or any interest herein, and shall not sublet the Leased Premises or
any portion thereof, or
     any right or privilege appurtenant thereto, or suffer or permit any other
party to occupy or use the
     Leased Premises or any portion thereof, without the prior express written
consent of Lessor,
     which consent may be withheld by Lessor in its sole and absolute
discretion. Lessee shall not



 
 

--------------------------------------------------------------------------------

 


 
mortgage, pledge, hypothecate or otherwise encumber this Lease or any interest
herein. Lessee
shall reimburse Lessor on demand, as Additional Rent, for all reasonable
expenses (including
reasonable attorneys' fees) incurred by Lessor in connection with any such
assignment or
subletting.
 
                         If Lessee wishes to enter into an assignment or
sublease with respect to all or any portion
                         of the Premises, Lessee shall deliver to Lessor (i) a
true and complete copy of the proposed
                         instrument containing all of the terms and conditions
of such proposed assignment or sublease,
                         (ii) a reasonably detailed description of the business
operations proposed to be conducted in the
                         Leased Premises by such assignee or sublessee, (iii)
such financial information concerning such
                         proposed assignee or sublessee as Lessor may reasonably
require, (iv) schematic plans and
                         specifications for any alterations which Lessee or such
assignee or sublessee seeks to make in
                         connection with such proposed assignment or sublease
(with complete plans and specifications to
                         be submitted and approved prior to the commencement of
any construction, as required under
                         Section 10), and (v) a written agreement, in form
reasonably approved by Lessor, between such
                         proposed assignee or sublessee and Lessor in which such
assignee or sublessee agrees with
                         Lessor to perform and observe all of the terms,
covenants and conditions of this Lease.
 
                        Within thirty (30) days after receipt of the notice of
the proposed assignment or subletting and the other
                        information required to be provided to Lessor hereunder,
Lessor shall notify Lessee in writing whether it
                        consents to, or withholds its consent to, the proposed
assignment or subletting. Failure of Lessor to
                         so notify Lessee within such time period shall be
deemed to constitute Lessor's withholding its consent
                         to such assignment or subletting. If Lessor consents to
such proposed assignment or subletting, then
                         prior to such assignment or sublease becoming effective
(and as a condition precedent to the effectiveness
                        thereof), Lessee shall deliver to Lessor an original of
the fully-executed instrument of assignment or sublease
                         and of the agreement described in clause (v) above.


                         Notwithstanding any such consent, the undersigned
Lessee shall remain jointly and
                         severally liable (along with each approved assignee or
sublessee, who shall automatically
                         become liable for all obligations of Lessee hereunder),
and Lessor shall be permitted to enforce
                         the provisions of this Lease directly against the
undersigned Lessee and/or any assignee or
                         sublessees without proceeding in any way against any
other person. If Lessee enters into an
                         assignment or sublease, then Lessee shall pay to Lessor
as Additional Rent, within ten (10) days
                         of receipt by Lessee, fifty (50%) percent of the amount
by which (on a pro-rated basis in the case
                         of a sublease covering less than all of the Leased
Premises) the consideration, rent, or other
                         charges payable to Lessee under such assignment or
sublease exceed the sum of (i) the Rent to
                         be paid hereunder, and (ii) Lessee's actual
out-of-pocket payments to third parties for costs
                         reasonably incurred in connection with such assignment
or sublease (including advertising,
                         architect's and engineer's fees and expenses, brokerage
fees, legal fees, and fit-up costs) all
                         amortized for these purposes over the term of this
Lease (in the case of an assignment) or over
                         the term of the sublease (in the case of a sublease).
No consent to an assignment or sublease or
                         collection of rent by Lessor directly from any assignee
or sublessee, or failure so to collect such
                         rent, shall be deemed a waiver of the provisions of
this Section, an acceptance of such assignee
                         or sublessee as a lessee hereunder, or a release of
Lessee from direct and primary liability for the
                         performance of all of the covenants of this Lease.
Lessor's consent to an assignment or sublease






 
 

--------------------------------------------------------------------------------

 

 
shall not relieve Lessee from the obligation of obtaining the express consent of
Lessor to any modification
of such assignment or sublease, or any further assignment or sublease. In no
event shall any party to an
 assignment or sublease, whether or not consented to, further assign, sublease
or otherwise transfer all or
any part of its interest in the Leased Premises without the prior written
consent of Lessor in each instance,
which consent may be withheld by Lessor in its sole and absolute discretion.
Lessee shall not permit any
other person or entity to occupy the Leased Premises for any purpose, whether as
tenant at will or as tenant
at sufferance or otherwise, or by license, concession, or any other written or
verbal arrangement, except in
accordance with the provisions of this Section.


 
                         Notwithstanding the preceding provisions of this
Section, without the necessity of
                         obtaining Lessor's prior written consent, Lessee shall
be entitled to assign this Lease to, or to
                         enter into a sublease of all or any portion of the
Leased Premises to, (i) an entity into or with
                         which Lessee is merged or consolidated, or to which
substantially all of Lessee's stock or assets
                         are transferred, or (ii) any entity which controls or
is controlled by Lessee or is under common
                         control with Lessee, provided that in any such event:
(a) the successor to Lessee has a net worth,
                         computed in accordance with generally accepted
accounting principles consistently applied, at
                         least equal to the greater of (1) the net worth of
Lessee immediately prior to such merger,
                         consolidation or transfer, or (2) the net worth of the
named Lessee on the date of this Lease; (b)
                         proof of such net worth satisfactory to Lessor shall
have been delivered to Lessor at least ten (10)
                         days prior to the effective date of such transaction,
and (c) in the case of an assignment, the
                         assignee agrees directly with Lessor, by written
instrument in form satisfactory to Lessor, to be
                         bound by all of the obligations of Lessee hereunder,
including the prohibition against further
                         assignment and subletting.
 
SEC. 13. FIRE AND CASUALTY: If at any time during the Lease Term, the Leased
Premises
or a substantial portion of the Building shall be damaged or destroyed by fire
or other casualty,
Lessor shall have the right by giving Lessee written notice thereof at any time
within forty-five
(45) days after the occurrence of such damage or destruction to terminate this
Lease. If Lessor
does not so terminate this Lease, then within such 45-day period Lessor shall
deliver to Lessee
Lessor's good faith estimate of the time required to complete the repair and
restoration of the
Leased Premises and the Building to substantially the same condition in which
they existed
immediately prior to such damage or destruction (subject to the exclusions
hereinbelow
described). If the time set forth in such estimate exceeds nine (9) months from
the date of the
casualty, then Lessee shall have the right to terminate this Lease by giving
written notice of
termination to Lessor within thirty (30) days after Lessee's receipt of such
estimate. If this Lease
is not terminated in accordance with the preceding provisions of this Section,
then this Lease
shall continue in full force and effect and Lessor shall proceed to repair and
reconstruct the
Leased Premises and the Building to substantially the same condition in which
they existed
immediately prior to such damage or destruction (subject to the exclusions
hereinbelow
described), such repairs and restoration to be made within a reasonable time
thereafter, subject to
delays arising from the settlement of insurance proceeds, shortages of labor or
material, acts of
God, or other conditions beyond Lessor's reasonable control. Lessor shall not be
required to
rebuild, repair, or replace any part of Lessee's alterations, furniture,
furnishings or fixtures or
equipment, and Lessee shall be obligated to rebuild, repair and replace the
same; provided,
however, that Lessor shall be responsible, at its expense, for replacing the
furniture described in



 
 

--------------------------------------------------------------------------------

 
 
 
Paragraph 4 of the Rider to the extent that the same is damaged or destroyed by
such casualty.
Lessor's restoration obligation shall not require Lessor to spend an amount in
excess of the
insurance proceeds actually received by Lessor and allocable thereto. If Lessor
fails to
substantially complete such repair and reconstruction within six (6) months
after it commenced
the same (subject to delays as aforesaid), Lessee shall have the right to
terminate this Lease by
giving written notice of termination to Lessor within thirty (30) days after the
expiration of such
6-month period. In the event that this Lease is terminated as herein permitted,
Lessor shall
refund to Lessee the prepaid unaccrued Rent, if any, less any sums then owing to
Lessor by
Lessee, or Lessee shall pay all Rent and other sums owed to Lessor up to the
date of such
termination, as the case may be. In any of the aforesaid circumstances, Rent
shall abate
proportionately during the period to the extent that the Leased Premises are
unfit for use by
Lessee in the ordinary conduct of its business. Notwithstanding the preceding
provisions of this
Section, if the Leased Premises or the Building shall be damaged by fire or
other casualty
resulting from the fault or negligence of Lessee, or the agents, employees,
licensees, or invitees
of Lessee, then (i) Lessee shall have no right to terminate this Lease, (ii)
such damage shall be
repaired by and at the expense of Lessee under the direction and supervision of
Lessor, (iii)
Lessee shall be responsible, at its expense, for replacing the furniture
described in Paragraph 4 of
the Rider to the extent that the same is damaged or destroyed by such casualty,
and (iv) Rent
shall continue without abatement.


 
SEC. 14. CONDEMNATION: If there shall be taken during the Lease Term any part of
the
Leased Premises or the Building, Lessor may elect to terminate this Lease or to
continue this
Lease in effect. If Lessor elects to continue the Lease, the Rent shall be
reduced in proportion to
the area of the Leased Premises so taken and Lessor shall repair any damage to
the remainder of
the Leased Premises or the Building resulting from such taking, but in no event
shall Lessor be
required to spend thereon more than the amount of the award received by Lessor
by reason of
such taking and allocable thereto. All sums awarded or agreed upon between
Lessor and the
condemning authority for the taking of the interest of Lessor or Lessee, whether
as damages or as
compensation, shall be the property of Lessor. If, following any such
condemnation, Lessee
reasonably determines that the portion of the Leased Premises or the Building
remaining after
such condemnation is not sufficient to enable Lessee to continue the normal
operation of its
business as then conducted in the Leased Premises, Lessee shall have the right
to terminate this
Lease by giving written notice of termination to Lessor within thirty (30) days
after Lessee
receives notice of such condemnation, which notice shall be effective to
terminate this Lease
upon the date on which physical possession of the Leased Premises (or such
portion thereof) is
taken by the condemning authority. If this Lease is terminated under any
provision of this
Section 14, Rent shall be payable up to the date that possession is taken by the
condemning
authority and Lessor shall refund to Lessee any prepaid unaccrued Rent less any
sums then
owing by Lessee to Lessor.
 
SEC. 15. EVENT OF DEFAULT AND LESSOR'S REMEDIES: Each of the following acts,
omissions or
occurrences shall constitute an "Event of Default" hereunder:


 
A.            Failure by Lessee to timely pay any Base Rent, Additional Rent or
other payments
                required to be paid hereunder, which failure continues for at
least seven (7) days
               after Lessor gives written notice to Lessee of such failure
(provided, however, that



 
 

--------------------------------------------------------------------------------

 
 
after Lessor has given two (2) notices to Lessee pursuant to this subsection
within
a 12-month period, failure to make any payment of Base Rent, Additional Rent or
other payment within seven (7) days after the date on which the same is due
hereunder
 shall constitute an immediate Event of Default without the necessity of Lessor
giving any
 notice to Lessee).


 
Failure by Lessee to perform or observe any other covenant, condition or
provision of this Lease to be performed or observed by Lessee, which failure is
not cured within thirty (30) days after written notice from Lessor to Lessee of
such failure.


 
C.            The adjudication of Lessee to be bankrupt or insolvent or the
filing or execution
or occurrence of a petition in bankruptcy or other insolvency proceeding by or
against Lessee; or petition or answer seeking relief under any provision of the
Bankruptcy Code or any similar acts; or an assignment for the benefit of
creditors
or a composition; or a petition or other proceeding by or against Lessee for the
appointment of a trustee, receiver or liquidator of Lessee or any of Lessee's
property or a proceeding by any governmental authority for the dissolution or
liquidation of Lessee, unless any such involuntary receivership or proceeding
against Lessee is dismissed or stayed within sixty (60) days thereafter.


 
D.            Abandonment of the Leased Premises or any significant portion
thereof.
Upon or at any time following the occurrence of any Event of Default enumerated
above, Lessor may, at its option, in addition to any and all other rights,
remedies or
recourses available to it hereunder or at law or in equity, do any one or more
of the
following:


 
(a)            Terminate this Lease, in which event Lessee shall immediately
surrender
possession of the Leased Premises to Lessor.


 
(b)            Enter upon and take possession of the Leased Premises and expel
or remove
Lessee and any other occupant therefrom, with or without having terminated the
Lease.
 
(c)            Alter locks and other security devices at the Leased Premises.

 
(d)            Discontinue furnishing heat, air conditioning, cleaning and
lighting services or
any of them, until all arrears of rent have been paid in full.

 
                 Exercise by Lessor of any one or more of the remedies herein
granted or otherwise available shall
                 not be deemed to be an acceptance of surrender of the Leased
Premises by Lessee, whether by
                agreement or by operation of law, it being understood that such
surrender can be effected only
                 by the written agreement of Lessor and Lessee.




 
 

--------------------------------------------------------------------------------

 

In the event Lessor elects to terminate this Lease by reason of an Event of
Default, then
notwithstanding any such termination Lessee shall be liable for and shall pay to
Lessor the sum
of all Base Rent, Additional Rent and other indebtedness accrued to the date of
such termination,
plus, as damages, all other sums required to be paid by Lessee to Lessor over
the remainder of
the Lease Term (which shall expressly not include any unexercised Extension
Term), diminished
by any net sums thereafter received by Lessor through reletting of the Leased
Premises during
such period (after deducting expenses incurred by Lessor as hereinafter
provided). Such amounts
shall be paid by Lessee to Lessor in monthly installments on the first day of
each calendar month
during the remainder of what would have been the Lease Term if this Lease had
not been so
terminated. In no event shall Lessee be entitled to any excess of any net sums
obtained by
reletting over and above the amounts required to be paid by Lessee under this
Lease. Actions to
collect amounts due by Lessee as provided in this paragraph may be brought from
time to time
on one or more occasions, without the necessity of Lessor's waiting until the
expiration of the
original scheduled Lease Term. In lieu of the foregoing damages, Lessor may, at
any time after
such termination, elect to recover from Lessee as damages, an amount of money
equal to the
amount (if any) by which (i) the total Base Rent and all other payments due for
the balance of the
Lease Term, exceeds (ii) the fair market rental value of the Leased Premises for
the balance of
the Lease Term as of the occurrence of the Event of Default, such difference to
be discounted at
the rate of 6% per annum to present value.
 
In the case of an Event of Default, Lessee shall also be liable for and shall
pay to Lessor
upon demand, in addition to any other sums provided to be paid hereunder:
brokers' fees
incurred by Lessor in connection with reletting all or any portion of the Leased
Premises; the
costs of removing and storing Lessee's or other occupant's property found in the
Leased
Premises; the costs of repairing or restoring the Leased Premises to its
condition as of the
Commencement Date, reasonable wear and tear excepted; the cost of alterations
made to the
Leased Premises in connection with such reletting; and .all reasonable expenses
incurred by
Lessor in enforcing Lessor's remedies, including reasonable attorneys' fees.
Past due Base Rent,
Additional Rent and other past due payments shall bear interest from their
respective due dates
until paid at the rate of 6% per annum.
 
In the event of termination or repossession of the Leased Premises upon the
occurrence of an
Event of Default, Lessor shall not have any obligation to relet or attempt to
relet the Leased Premises
or any portion thereof or to collect any rental after any such reletting. In the
event of any such
reletting, Lessor may relet the whole or any portion of the Leased Premises for
any period, to any
Lessee, for any rental and for any use and purpose.
 
In calculating the amounts for which Lessee is liable hereunder, it shall be
deemed that
Operational Expenses will continue at the same level as during the twelve (12)
month period
immediately preceding the termination of this Lease or Lessee's right to
possession of the Leased
Premises.
 
Lessor shall have the right to invoke any right and remedy allowed at law or in
equity or
by statute or otherwise as though re-entry, summary proceedings, and other
remedies were not
provided for in this Lease. Nothing in this Lease shall require Lessor to elect
any remedy for a
default or Event of Default by Lessee hereunder, and all rights herein provided
shall be




 
 

--------------------------------------------------------------------------------

 
cumulative with one another and with any other rights and remedies which Lessor
may have at law or in
equity in the case of such a default or Event of Default. Lessor's remedies
under this Section shall survive
the early termination of this Lease.


 
SEC. 16. LIABILITY INSURANCE: During the Lease Term, Lessee shall maintain a
policy of
comprehensive general liability insurance, including fire legal liability, at
Lessee's expense,
insuring Lessor against liability arising out of the ownership or maintenance of
the Property. The
initial amount of such insurance shall be at least $5,000,000 combined single
limit, and such
policy shall be issued by an insurer reasonably acceptable to Lessor. However,
the amount of
such insurance shall not limit Lessee's liability nor relieve Lessee of any
obligation hereunder.
The policy shall contain cross-liability endorsements, if applicable. Such
policy shall contain a
provision which prohibits cancellation or modification of the policy except upon
thirty (30) days
prior written notice to Lessor. Lessee may discharge its obligations under this
Section by naming
Lessor as an additional insured under a policy of Comprehensive General
Liability maintained
by Lessee and containing the coverage and provisions described in this Section.
Lessee shall
deliver a Certificate of Insurance (or a renewal thereof) to Lessor prior to the
Commencement
Date and thereafter not less than thirty (30) days prior to the expiration of
any such policy.
Lessee shall, at Lessee's expense, maintain such other property and liability
insurance as Lessee
deems necessary to protect Lessee. All insurance policies shall contain a waiver
of subrogation
to the extent of insurance proceeds payable.


 
SEC. 17. HOLD HARMLESS: TO THE FULLEST EXTENT PERMITTED BY LAW,
LESSEE SHALL DEFEND WITH COUNSEL REASONABLY ACCEPTABLE TO LESSOR,
INDEMNIFY AND SAVE HARMLESS LESSOR AND ITS MORTGAGEES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SERVANTS, AGENTS, CONTRACTORS, AND
EMPLOYEES, FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGE,
PENALTIES OR JUDGMENTS, AND FROM AND AGAINST ANY CLAIMS, ACTIONS,
PROCEEDINGS AND EXPENSES AND COSTS IN CONNECTION THEREWITH,
INCLUDING REASONABLE COUNSEL FEES, ARISING FROM (I) INJURY TO PERSONS
OR DAMAGE TO PROPERTY SUSTAINED BY ANYONE ON OR ABOUT THE LEASED
PREMISES, UNLESS CAUSED BY THE NEGLIGENT OR WILLFUL ACT OR OMISSION
OF LESSOR OR ITS OFFICERS, DIRECTORS, SERVANTS, AGENTS, OR EMPLOYEES,
OR (II) ANY BREACH OF ANY PROVISION OF THIS LEASE BY LESSEE OR ANY
PERSON OR ENTITY CLAIMING BY, THROUGH OR UNDER LESSEE, OR THEIR
RESPECTIVE OFFICERS, DIRECTORS, SERVANTS, AGENTS, CUSTOMERS,
CONTRACTORS, EMPLOYEES OR INVITEES, OR (III) ANY NEGLIGENT OR WILLFUL
ACT OR OMISSION OF LESSEE, ANY PERSON OR ENTITY CLAIMING BY, THROUGH
OR UNDER LESSEE, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, SERVANTS,
AGENTS, CUSTOMERS, CONTRACTORS, EMPLOYEES OR INVITEES. LESSEE SHALL
NOT SETTLE OR COMPROMISE ANY SUIT OR ACTION WITHOUT LESSOR'S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.
 
TO THE FULLEST EXTENT PERMITTED BY LAW, LESSOR SHALL DEFEND WITH
COUNSEL REASONABLY ACCEPTABLE TO LESSEE, INDEMNIFY AND SAVE
HARMLESS LESSEE AND ITS OFFICERS, DIRECTORS, SERVANTS, AGENTS,

 
 

--------------------------------------------------------------------------------

 

 
CONTRACTORS, AND EMPLOYEES FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGE,
PENALTIES OR JUDGMENTS, AND FROM AND AGAINST ANY CLAIMS, ACTIONS, PROCEEDINGS
AND EXPENSES AND COSTS IN CONNECTION THEREWITH, INCLUDING REASONABLE
COUNSEL FEES, ARISING FROM (I) INJURY TO PERSONS OR DAMAGE TO PROPERTY SUSTAINED
BY ANYONE ON OR ABOUT THE LEASED PREMISES CAUSED BY LESSOR, OR (II) ANY
BREACH OF ANY PROVISION OF THIS LEASE BY LESSOR OR ITS OFFICERS, DIRECTORS,
SERVANTS,
AGENTS, OR EMPLOYEES (BUT EXCLUDING OTHER TENANTS OR OCCUPANTS OF ANY PORTION
OF THE COMPLEX), OR (III) ANY NEGLIGENT OR WILLFUL ACT OR OMISSION OF LESSOR OR
ITS
OFFICERS, DIRECTORS, SERVANTS, AGENTS, OR EMPLOYEES. LESSOR SHALL NOT SETTLE OR
COMPROMISE ANY SUIT OR ACTION WITHOUT LESSEE'S PRIOR WRITTEN CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 
SEC. 18. INTENTIONALLY DELETED.
 
SEC. 19. NON-WAIVER: Neither acceptance of Rent by Lessor nor failure by Lessor
to
complain of any action, non-action or default of Lessee, whether singular or
repetitive, shall
constitute a waiver of any of Lessor's rights hereunder. Waiver by Lessor of any
right for any
default of Lessee shall not constitute a waiver of any right for either a
subsequent default of the
same obligation or any other default. No act or thing done by Lessor or its
agent, nor receipt by
Lessor of Lessee's keys to the Leased Premises, shall be deemed to be an
acceptance of
surrender of the Leased Premises and no agreement to accept a surrender of the
Leased Premises
shall be valid unless it is in writing and signed by a duly authorized officer
or agent of Lessor.
No acceptance by Lessor of any partial payment shall constitute an accord or
satisfaction but
shall only be deemed a partial payment on account, nor shall any endorsement or
statement on
any check or in any letter accompanying any check or payment be deemed an accord
and
satisfaction. Time is of the essence with respect to the performance and
observance by Lessee
and Lessor of every covenant, condition and provision of this Lease in which
time of
performance is a factor.


 
SEC. 20. RULES AND REGULATION: Such reasonable rules and regulations applying to
all
lessees in the Building as may be adopted by Lessor from time to time for the
safety, care and
cleanliness of the Property and the preservation of good order thereon, are
hereby made a part
hereof and Lessee agrees to comply with all such rules and regulations (the
"Rules and
Regulations"). Lessor shall have the right at all times to change such Rules and
Regulations
or to amend them in any reasonable manner as may be deemed advisable by Lessor,
all of which
changes and amendments will be sent by Lessor to Lessee in writing and shall be
thereafter carried
 out and observed by Lessee. The initial Rules and Regulations applicable to the
Property are attached
 hereto as Exhibit "B" and made a part of this Lease.


 
SEC. 21. DEFAULT BY LESSOR: In the event of any default by Lessor hereunder,
Lessee's
exclusive remedy shall be to bring an independent action for damages or other
relief, but prior to
any such action Lessee shall give Lessor written notice specifying such default
with reasonable
detail, and Lessor shall thereupon have thirty (30) days in which to cure any
such default. Unless
Lessor fails to cure any default after such notice, Lessee shall not have any
remedy or cause of








 
 

 
 

--------------------------------------------------------------------------------

 
 
 
action by reason thereof. If such default cannot reasonably be cured within such
thirty (30) day
period, the length of such period shall be extended for the period reasonably
required therefor if
Lessor commences curing such default within such thirty (30) day period and
continues the
curing thereof with reasonable diligence and continuity. Except as otherwise
expressly provided
in this Lease, Lessee shall have no rights to abatement, self-help, offset, or
deduction of or from
Rent otherwise due and payable hereunder, nor any right to terminate this Lease,
by reason of
any default by Lessor hereunder. All obligations of Lessor hereunder shall be
construed as
covenants, not conditions, and all such obligations shall be binding upon Lessor
only during the
period of its ownership of the Building and not thereafter, (but upon the sale
or disposition of the
Building, unless the purchasing party agrees to assume liability for actions or
defaults hereunder
by the selling party occurring prior to the closing of such sale or disposition,
the selling party
shall remain liable to Lessee for actions and defaults hereunder by such selling
party occurring
prior to the closing of such sale or disposition but only in an amount, in the
aggregate, up to the
sale or disposition proceeds received by the selling party). The term "Lessor"
shall mean only the
owner at the time of the Building.


 
SEC. 22. GOVERNING LAW; SEVERABILITY: This Lease Agreement shall be construed in
accordance with the laws of the State of New Hampshire. If any clause or
provision of this Lease
.is illegal, invalid, or unenforceable, under present or future laws effective
during the Lease Term,
then it is the intention of the parties hereto that the remainder of this Lease
shall not be affected
thereby, and it is also the intention of both parties that in lieu of each
clause or provision that is
illegal, invalid or unenforceable, there be added as a part of this Lease a
clause or provision as
 similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible that
 is legal, valid and enforceable.
 
SEC. 23. SIGNS: No signs of any kind or nature, symbol or identifying mark shall
be put on the Building,
in the halls, elevators, staircases, entrances, parking areas or upon the doors
or walls, whether plate
glass or otherwise, of the Leased Premises, nor elsewhere upon the Land or the
Building. Lessor shall
install, at its sole cost and expense, (i) a ground monument sign-holder at a
location on the Land selected
by Lessor, to which Lessee may affix its sign panel, and (ii) other signage as
reasonably agreed upon
by Lessor and Lessee.
 
SEC. 24. SUCCESSORS AND ASSIGNS: Subject to the provisions of the section
entitled
"Subletting and Assigning" hereof, this Lease and all the covenants herein
contained shall be
binding upon the parties hereto, their respective heirs, legal representatives,
successors and
assigns.
 
SEC. 25. SURRENDER OF LEASED PREMISES AND HOLDING OVER: On the last day of
the Lease Term, or upon the earlier termination of this Lease, Lessee shall
peaceably and quietly
leave, surrender and yield up to Lessor the Leased Premises, free of all claims
by third parties,
broom clean and in as good condition as on date of possession by Lessee,
ordinary wear and tear
alone excepted. Prior to the surrender of the Leased Premises to Lessor, Lessee
at its sole cost
and expense shall remove all liens and other encumbrances that have resulted
from the acts or
omissions of Lessee. If Lessee fails to do any of the foregoing, Lessor may
without notice, enter
upon, re-enter, possess and repossess itself thereof, by force, summary
proceedings, ejectment,
forcible detainer, or otherwise and may dispossess and remove Lessee and all
persons and




 
 

--------------------------------------------------------------------------------

 

property from the Leased Premises; and Lessee hereby waives any and all damages
or claims for damages
 as a result thereof. Such dispossession and removal of Lessee shall not
constitute a waiver by Lessor of
 any claims by Lessor against Lessee.
 
                         In the event of holding over by Lessee after the
expiration or termination of this Lease,
                         such hold over shall be as a tenant at sufferance only,
and all of the terms and provisions of this
                         Lease shall be applicable during such period, except
that Lessee shall pay Lessor as rental for the
                         period of such hold over (i) for the first thirty (30)
days of such hold over, an amount equal to
                         one hundred fifty (150%) percent of the Rent which
would have been payable by Lessee had
                         such hold over period been a part of the Lease Term,
and (ii) thereafter, an amount equal to two
                         hundred (200%) percent of the Rent which would have
been payable by Lessee had such hold
                         over period been a part of the Lease Term. In all
events, Lessee will vacate the Leased Premises
                         and deliver the same to Lessor upon Lessee's receipt of
notice from Lessor to vacate the Leased
                         Premises. The rental payable during such hold over
period shall be payable to Lessor on demand.
                         In addition, Lessee shall indemnify and hold Lessor
harmless from and against any and all
                         claims, liabilities, expenses (including court costs
and reasonable attorneys' fees), damages,
                         penalties and judgments, arising from Lessee's failure
to vacate and redeliver the Leased Premises
                         when required to do so by the terms of this Lease
(including claims of persons or entities
                         who have leased all or portions of the Leased Premises
for occupancy after Lessee is required to
                         vacate the same). No holding over by Lessee, whether
with or without consent of Lessor,
                         shall operate to extend this Lease.
 
     SEC. 26. INTEREST: All amounts of money payable by Lessee to Lessor under
this Lease, if not paid when due,
     shall bear interest from the date due until paid at the rate of the lesser
of 6% per annum or the maximum legal rate.
 
SEC. 27. LIABILITY OF LESSOR: It is expressly understood and agreed that the
obligations of
Lessor under this Lease shall be binding upon Lessor and its successors and
assigns and any
future owner of the Building only with respect to breaches occurring during its
and their
respective ownership of the Building. In addition, Lessee specifically agrees to
look solely to
Lessor's interest in the Leased Premises pursuant to this Lease, it being agreed
that neither
Lessor, nor any successor or assign of Lessor, nor any future owner of the
Building, nor any of
their respective officers, directors, employees or agents, shall ever be
personally liable for any
such judgment.


 
SEC.                    28. ENTIRE AGREEMENT, ETC.: This instrument and any
attached rules and
regulations, riders, addenda or exhibits signed by the parties constitute the
entire agreement
between Lessor and Lessee; no prior written or prior or contemporaneous oral
promises or
representations shall be binding. This Lease shall not be amended, changed or
extended except
by written instrument signed by both parties hereto. Paragraph captions herein
are for Lessor's
and Lessee's convenience only, and neither limit nor amplify the provisions of
this instrument.
As used in this Lease, the term "including" in any form shall mean "including,
but not limited
to ,95.


 
      SEC. 29. NOTICES: Whenever in this Lease it shall be required or permitted
that notice or
     demand be given or served by either party to this Lease to or on the other,
such notice or demand


 
 

--------------------------------------------------------------------------------

 

shall be given or served in writing and shall be delivered personally or by
certified or registered mail,
postage prepaid, return receipt requested, or by Federal Express or similar
nationallyrecognized overnight
delivery service, addressed as follows (or to such other address(es) as a party
has notified the other party
by notice given in accordance with this Section):




 
To the Lessor:


 
Hewlett-Packard Company                                                   with a
copy to: Frank Pedraza, Esq.
 
3433 Broadway Street
NE                                                                            Corporate
Counsel
 
Suite
500                                                                            Law
Department
 
Minneapolis, MN
55413                                                                            Mail
Stop 1050
 
Attn: Bob
Dickinson                                                                            Hewlett-Packard
Company
 
Leasing
Coordinator                                                                 3000
Hanover Street
 
Palo Alto, CA 94304




 
To the Lessee:


 
Greg Porto                                                    with copies to:
SkillSoft Corporation
 
Vice President,
Administration                                                                            107
Northeastern Boulevard
 
SkillSoft
Corporation                                                                           Nashua,
NH 03062
 
107 Northeastern
Boulevard                                                                           Attn:
Chief Financial Officer
 
Nashua, NH 03062


 
and to:                      Christopher Cole, Esq.
Sheehan Phinney Bass & Green PA 1000 Elm Street
 
Manchester, NH 03101
 
Any notice provided for herein shall become effective and deemed received (1) if
sent by overnight delivery, the
 next business day, or (2) if sent by the United States Postal Service, on the
date on which it is delivered or first
tendered for delivery, as evidenced by the return receipt, or (3) if sent by
hand delivery, upon delivery to the addressee.
 
SEC. 30. LESSOR'S PERFORMANCE OF LESSEE'S OBLIGATIONS: If Lessee fails to
perform any one or more of its obligations hereunder, then in addition to the
other rights,
remedies and recourses available to Lessor hereunder, at law or in equity, and
without waiving
any of such rights, remedies or recourses or the existence of any default by
Lessee, Lessor shall
have the right (but not the obligation) to perform such obligation of Lessee.
Lessee shall
reimburse Lessor upon demand, as Additional Rent, for all expenses (including
reasonable
attorneys' fees) incurred by Lessor in performing such obligations, together
with interest at the
rate of 6% per annum thereon.
 
     SEC. 31. ATTORNEYS' FEES: In case of default arising hereunder or holding
over or
     possession by Lessee after the expiration or termination of this Lease,
Lessee shall reimburse




 
 

--------------------------------------------------------------------------------

 

Lessor for all reasonable expenses incurred by Lessor by reason thereof,
including reasonable attorneys'
fees and related costs. In case of default arising hereunder by Lessor, Lessor
shall reimburse Lessee for
all reasonable expenses incurred by Lessee by reason thereof, including
reasonable attorneys' fees and
related costs. In the event of litigation between the parties hereunder, the
prevailing party shall be entitled
to recover its reasonable attorneys' fees and costs as may be set forth in an
order entered by the court hearing such matter.


 
SEC. 32. SUBORDINATION, ATTORNMENT AND CERTIFICATES: The Lessee agrees as
 
follows:


 
A.            That this Lease and all of the rights and interest of the Lessee
hereunder shall be
subject and subordinate to any mortgage or deed of trust which may now or
hereafter constitute a first or second lien upon the Building (hereinafter
called a
"Prior Mortgage", and the holder or beneficiary of any such Prior Mortgage
being hereinafter called a "Prior Mortgagee") to the same extent as if the Prior
Mortgage had been executed, delivered and recorded prior to the execution of
this
Lease; provided, however, that any Prior Mortgagee shall have the right at any
time to elect, by written notice to Lessee, to make this Lease and the rights
and
interests of Lessee hereunder superior to such Prior Mortgage.


 
B.            That Lessee will not subordinate this Lease to any mortgage, deed
of trust or other
instrument other than any Prior Mortgage, unless Lessee shall first obtain the
written
consent of any Prior Mortgagee.


 
C.            That, notwithstanding the subordination of this Lease as referred
to in paragraph
A of this Section 32 or any subordination of this Lease which may exist by
virtue
of the execution of this Lease subsequent to any mortgage (as hereinafter
defined), at the option of the holder of any mortgage, deed of trust or similar
instruments, this Lease shall not terminate in the event of, or on account of,
foreclosure or other action taken under any mortgage, deed of trust or similar
instrument constituting a lien on the Building, including any Prior Mortgage
(any
such mortgage, deed of trust or other instrument being hereinafter called a
"mortgage", and the holder or beneficiary of such being hereinafter called a
"mortgagee"), but shall continue in effect as a Lease in accordance with all of
the
terms and provisions hereof between Lessee and any party, including such
mortgagee, which shall be the transferee of title to the Building pursuant to
foreclosure or other action for enforcement of any such mortgage, including deed
in lieu of foreclosure (hereinafter called a "transferee"); and that the Lessee
shall
attorn to and be liable to and recognize such transferee (and its successors and
assigns) as Lessee's Lessor for the balance of the term of this Lease upon and
subject to all of the terms and provisions hereof. Such transferee shall not be
bound by any act or omission of any prior Lessor under this Lease, or any
offsets
or defenses which Lessee may have against any such prior Lessor.


 
D.            Any Prior Mortgagee to which the Lessor's interest in this Lease
and/or any of the
        rents payable hereunder shall be assigned (and any transferee taking the
title after






 
 

--------------------------------------------------------------------------------

 
 
foreclosure or other action under a Prior Mortgage) shall not be bound by any
prepayment
of any rent to any prior Lessor under this Lease (other than the rent and
escalation payments
for the current month), or any amendment, modification, or termination of this
Lease or
any waiver, consent or other action taken with respect to this Lease, unless
such Prior
Mortgagee or transferee (as the case may be) shall have given its written
consent thereto.
Furthermore, neither such assignment of this Lease and/or the rents payable
hereunder, nor
 any actions by the Prior Mortgagee under such assignment shall be deemed an
assumption
of Lessor's obligations under this Lease.


 
E.            That, after receiving written notice from a Prior Mortgagee of its
mortgage
interest and specifying an address or addresses for notices, Lessee shall, so
long
as such Prior Mortgage is outstanding, give to such Prior Mortgagee copies of
any
notices of default on the part of the Lessor under this Lease, and copies of
such
other notices as are required to be given to Lessor under this Lease. Such
copies
of notices shall be given concurrently with the giving of such notices to the
Lessor
and shall be sent certified mail, return receipt requested. In the case of any
notices
of default, such Prior Mortgagee shall be permitted to cure any such default
within a period of 30 days after such Prior Mortgagee shall receive such copy of
the notice of default or such further period of time as may be required for such
Prior Mortgagee to cure such default acting with diligence (which period of time
shall include a reasonable time to obtain possession of the Leased Premises if
the
Prior Mortgagee elects to do so), and, if so cured by such Prior Mortgagee,
Lessee
shall not have any such rights or remedies as would otherwise be available to it
on
account of such default.


 
F.            That all of the foregoing provisions of paragraphs A through E
inclusive of this
Section 32 shall be self-operative and shall not require any further agreement
or document
by Lessee; and any Prior Mortgagee or other mortgagee or transferee may rely
upon the
applicable provisions of this section without any further agreement or document
by
Lessee. In confirmation of the same, however, Lessee shall, upon request,
execute promptly
any further agreements or documents which may be desired by any such Prior
Mortgagee
or other mortgagee or transferee as further confirmation and evidence of any or
all of the
agreements contained in said paragraphs A through E inclusive of this Section
32.


 
G.            That the Lessee shall promptly, whenever requested by the Lessor,
prospective
purchaser, mortgagee, or prospective mortgagee, execute, acknowledge and deliver
to
 the Lessor and such mortgagee or prospective mortgagee a certificate in writing
as to the then status of this Lease and any matters pertaining to this Lease,
including
the effectiveness of this Lease at that time and the status of Rent hereunder
and any
defaults hereunder; and the Lessor and any mortgagee or prospective mortgagee
shall be
 entitled to rely thereon.


 
 

--------------------------------------------------------------------------------

 


 
H.            Lessor hereby represents and warrants to Lessee that as of the
date of this Lease
there is no mortgage or deed of trust encumbering all or any portion of the
Property.


 
SEC. 33. ACCESS: Lessor and Lessor's agents and contractors shall have the
right, but not the
obligation, to enter upon the Leased Premises at all reasonable times during
ordinary business
hours upon reasonable prior notice (twenty-four hours' prior telephonic notice
being deemed
reasonable in ordinary circumstances) and, in the case of an emergency at any
time and without
notice, to examine the same, to perform any of Lessor's obligations hereunder,
to make any
repairs or perform any of Lessee's other obligations hereunder that Lessor deems
necessary to
perform, and to exhibit the Leased Premises to prospective purchasers or lenders
and, during the
last twelve months of the Lease Term, to prospective tenants. Any entry by
Lessor onto the
Leased Premises shall be made in a manner reasonably calculated to minimize
interference with
Lessee's business operations.


 
SEC.  34. BROKERS: Lessor and Lessee each hereby represents and warrants to the
other that
it has dealt with no broker in connection with this transaction other than
Spaulding & Slye/Colliers and
 Monks & Co. (collectively, "Brokers"). Lessor hereby agrees to defend and
indemnify and hold harmless
Lessee from and against any claims for commissions or fees by any person or
entity other than the Brokers
arising from a breach by Lessor of the foregoing representation and warranty.
Lessee hereby agrees to
defend and indemnify and hold harmless Lessor from and against any claims for
commissions or fees by
any person or entity other than the Brokers arising from a breach by Lessee of
the foregoing representation
and warranty. Lessor shall pay the Brokers as part of a separate agreement.
 
SEC. 35. HAZARDOUS MATERIALS: Lessee shall not generate, store or use any
"Hazardous
Materials" (as hereinafter defined) in or on the Leased Premises or elsewhere on
the Property,
nor permit any person to do so on the Leased Premises, except those customarily
used in general
offices, and then only in compliance with all Legal Requirements, Insurance
Requirements and
applicable industry standards. Lessee shall not dispose of Hazardous Materials
from the Leased
Premises (or permit any person or entity to do so) to any other location except
a properly
licensed disposal facility and then only in compliance with all applicable Legal
Requirements.
Lessee shall not release or discharge, or permit the release or discharge by
persons or entities
claiming by, through or under Lessee, of any Hazardous Materials in or on the
Leased Premises
or elsewhere on the Property. Lessor shall not be liable to Lessee or to anyone
claiming by,
through or under Lessee, or to any other person or entity or governmental
authority whatsoever,
in connection with the storage, generation, use, disposal, transport, or release
of Hazardous
Materials by Lessee, or anyone claiming by, through or under Lessee, or any of
their respective
officers, directors, servants, employees, agents, contractors, or invitees,
whether or not such
activities have been consented to by Lessor. Lessee shall not be liable to
Lessor or to anyone
claiming by, through or under Lessor, or to any other person or entity or
governmental authority
whatsoever, in connection with the storage, generation, use, disposal,
transport, or release of
Hazardous Materials by Lessor, or anyone claiming by, through or under Lessor
(exclusive of
Lessee and those persons identified in the immediately preceding sentence), or
any of their
respective officers, directors, servants, employees, agents, contractors, or
invitees, whether or not
such activities have been consented to by Lessee.




 
 

--------------------------------------------------------------------------------

 


 
Lessee shall defend with counsel reasonably acceptable to Lessor, and indemnify
and
hold harmless Lessor and the holder of any mortgage, and their respective
officers, directors,
servants, employees, agents, contractors and invitees, from and against any
claim, expense,
liability, demand, obligation, action, proceeding or assertion of liability, and
any damage, cost or
loss (including, without limitation, reasonable attorneys' fees, consultant's
fees, the cost of
litigation, and any remediation and cleanup costs), arising from or relating to
(i) the storage,
generation, use, disposal, transport, or release of Hazardous Materials by
Lessee, or anyone
claiming by, through or under Lessee, or any of their respective officers,
directors, servants,
employees, agents, contractors or invitees, whether or not such activities have
been consented to
by Lessor, or (ii) the storage, generation, • use, disposal, transport or
release of Hazardous
Materials in or on the Leased Premises or at the Complex during the Lease Term,
and in each
case shall immediately discharge or cause to be discharged any lien imposed upon
the Leased
Premises in connection with any such claim. Lessee shall not settle or
compromise any claim
without Lessor's prior written approval.
 
Lessor shall defend Lessee, and indemnify and hold harmless Lessee and its
officers,
directors, servants, employees, agents, contractors and invitees, from and
against any claim,
expense, liability, demand, obligation, action, proceeding or assertion of
liability, and any
damage, cost or loss (including, without limitation, reasonable attorneys' fees,
consultant's fees,
the cost of litigation, and any remediation and cleanup costs), arising from or
relating to the
storage, generation, use, disposal, transport, or release of Hazardous Materials
at the Complex by
Lessor or any of its officers, directors, servants, employees, agents,
contractors or invitees,
whether or not such activities have been consented to by Lessee, and in each
case shall
immediately discharge or cause to be discharged any lien imposed upon the Leased
Premises in
connection with any such claim.
 
As used in this Section, the term "Hazardous Materials" shall mean,
collectively, any chemical,
substance, waste, material, gas or emission which is deemed hazardous, toxic, a
pollutant, or a
contaminant under any statute, ordinance, by-law, rule, regulation, executive
order or other
 administrative order, judgment, decree, injunction or other judicial order of
or by any Governmental
 Authority, now or hereafter in effect, relating to pollution or protection of
human health or the
 environment.
 
The provisions of this Section shall survive the expiration or termination of
this Lease. SEC. 36. MISCELLANEOUS:
 
A.            Neither diminution nor shutting off of light or air or both nor
any other effect on
the Leased Premises by any structure erected or condition now or hereafter
existing on
lands adjacent to the Building shall affect this Lease, abate Rent, or otherwise
impose any
 liability on Lessor.


 
B.            Neither Lessor nor Lessee shall be in default hereunder if such
party is unable to
       fulfill or is delayed in fulfilling any of its obligations hereunder,
including any\
       obligations to supply any service hereunder, or any obligation to make
repairs or


 
 

--------------------------------------------------------------------------------

 
 
replacements hereunder, by reason of fire or other casualty, strikes or labor
troubles,
governmental preemption in connection with a national emergency, shortage of
supplies or
materials, or by reason of any rule, order or regulation of any governmental
authority, or by
reason of the condition of supply and demand affected by war or other emergency,
or any
other cause beyond its control. Such inability or delay by in fulfilling any of
Lessor's or
Lessee's obligations hereunder shall not affect, impair or excuse such party
from the
performance of any of the terms, covenants, conditions, limitations, provisions
or agreements
hereunder on its part to be performed, nor result in any abatement of Rent
payable hereunder,
except as otherwise provided hereunder.
 
C.            Neither Lessor nor (except as otherwise provided in Section 25)
Lessee shall in
any event be liable to the other party or to any person or entity whatsoever for
consequential,
 indirect, special, or punitive damages in any way related to this Lease or the
Leased Premises.

 
D.            Lessee understands that this Lease shall not be binding upon the
Lessor until the
Lease is signed by Lessee and by Lessor, and a fully-executed original Lease is
delivered to Lessee.
 
SEC. 37. RIDER: The Rider attached hereto is incorporated by reference and made
a part of this
Lease.





 






 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Lessor and Lessee, acting herein by duly authorized
individuals, have
caused these presents to be executed under seal in multiple counterparts, each
of which shall have
the force and effect of an original, as of the day first above written.




 
LESSOR:
 
HEWLETT-PACKARD COMPANY




 
By:    /s/
illegible                                                                
 
Its:   Manager, Real Estate Americas Acquisitions and Dispositions




 
LESSEE:
 
SKILLSOFT CORPORATION




 
By:  /s/ Tom McDonald                                                  
 
Its:  Chief Financial Officer

















 




 
 

--------------------------------------------------------------------------------

 



 
               EXHIBIT "A"
 
[DIAGRAM OF FLOOR PLAN]
 







 



 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT "B"


 
"RULES AND REGULATIONS"


 
1. The sidewalks, halls, passages, exits, entrances, elevators, lobbies, and
stairways of the
Building shall not be obstructed by any of the lessees or used by them for any
purpose other than
for ingress to and egress from their respective premises. The halls, passages,
exits, entrances,
elevators, lobbies and stairways are not for the use of the general public, and
Lessor shall in all
cases retain the right to control and prevent access thereto of all persons
whose presence in the
judgment of Lessor shall be prejudicial to the safety, character, reputation and
interests of the
Building and its lessees, provided that nothing herein contained shall be
constructed to prevent
such access to persons with whom any lessee normally deals in the ordinary
course of his
business, unless such persons are engaged in illegal activities. No lessee and
no employee, agent
or invitee of any lessee shall go upon the roof of the Building unless
supervised for service on a
permitted rooftop antenna.


 
2. No sign, placard, picture, name, advertisement or notice, visible from the
exterior of
any lessee's premises shall be inscribed, painted, affixed or otherwise
displayed by any lessee on
any part of the Building without the prior written consent of Lessor, and Lessor
shall have the
right to remove any such sign, placard, picture, name, advertisement or notice
at such lessee's
expense and without notice to lessee. If Lessor shall have given such consent at
any time, such
consent shall be deemed to relate only to the particular sign, placard, picture,
name,
advertisement or notice so consented to by Lessor and shall not be construed as
dispensing with
the necessity of obtaining the specific written consent of Lessor with respect
to each and every
other sign, placard, picture, name, advertisement or notice. Lessor will adopt
and furnish to
Lessee uniform rules and regulations relating to signs on the office floors,
which shall be
applicable to all lessees occupying space on the office floors of the Building,
and Lessee agrees
to conform to such rules and regulations. All approved signs or lettering on
doors shall be
printed, painted, affixed or inscribed at the expense of Lessee by a person
approved by Lessor.


 
3. Lessor will furnish each lessee with two keys free of charge. Lessor may make
a reasonable
charge for any additional keys. No Lessee shall have any keys made. No Lessee
shall alter
any lock or install a new or additional lock or any bolt or security system on
any door of his
premises without prior written consent of Lessor. If Lessor shall give its
consent, the Lessee
shall in each case furnish Lessor with a key for any such lock or access through
such security
system. Each Lessee upon the termination of his tenancy, shall deliver to Lessor
all keys to doors
in the Building which shall have been furnished to such Lessee.


 
4. No Lessee shall use or keep in, or about the Leased Premises or the Building
any
kerosene, gasoline or inflammable or combustible fluid or material, or use any
method of heating
or air conditioning other than that supplied by Lessor. No lessee shall use,
keep or permit to be
used or kept any foul or noxious gas or substance in, on, or about the Leased
Premises or the
Building, or permit or suffer the Leased Premises to be occupied or used in a
manner offensive
or objectionable to Lessor or other occupants of the Building by reason of
noise, odors and/or
vibrations, or interfere in any way with other lessees or those having business
therein.




 
 

--------------------------------------------------------------------------------

 


 
5. The Leased Premises shall not be used for the storage of merchandise or for
loading,
and no cooking shall be done or permitted by any lessee on the premises, except
that the
preparation of coffee, tea, hot chocolate and similar items for lessee and its
employees shall be
permitted.
 
6. No animals, or birds, or bicycles shall be allowed in the offices, halls,
corridors, elevators or
elsewhere in the Building.
 
7. No lessee shall employ any person or persons other than the janitor of Lessor
for the
purpose of cleaning the Leased Premises, unless otherwise agreed to by Lessor in
writing. Except
with the written consent of Lessor, no person or persons other than those
approved by Lessor
shall be permitted to enter the building for the purpose of cleaning the same.
No lessee shall
cause any unnecessary labor by reason of such lessee's carelessness or
indifference in the
preservation of good order and cleanliness. Lessor shall in no way be
responsible to any lessee
for any loss of property on the Leased Premises or the Building, however
occurring, or for any
damage done to the furniture or other effects of any lessee by the janitor or
any other employee
or any other person. Janitor service shall include ordinary dusting and cleaning
by the janitor
assigned to such work and shall not include shampooing of carpets or rugs or
moving furniture or
other special services. Janitor services will not be furnished to areas occupied
after 6:30 P.M.


 
8. No lessee shall obtain for use in the Leased Premises ice, drinking water,
food, beverage,
towel or other similar services, or accept barbering or bootblacking services in
the Leased
Premises or the Building, except from persons authorized by Lessor, and at hours
and under
regulations fixed by Lessor.
 
9. Each lessee shall see that the doors of its Leased Premises are closed and
securely locked
and must observe strict care and caution that all water faucets, water apparatus
and utilities are
 shut off before lessee or lessee's employees leave the Leased Premises, so as
to prevent
waste or damage, and for any default or carelessness lessee shall indemnify and
hold Lessor
harmless from all injuries sustained by other Lessees or occupants of the
Building or Lessor.
On multiple-tenancy floors, all lessees shall keep the door or doors to the
Building corridors
closed at all times except for ingress or egress.


 
10. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or
decorations shall be attached to, hung or placed in or used in connection with
any window
of the Building without the prior written consent of Lessor. In any event, with
the prior written
consent of Lessor, said above items shall be installed inboard of Lessor's
standard window covering
and shall in no way be visible from the exterior of the Building.


 
11. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose
 other than that for which they were constructed, no foreign substance of any
kind whatsoever
shall be thrown therein, and the expense of any breakage, stopping or damage
resulting from the
violation of this rule shall be borne by the Lessee who, or whose employees,
agents or invitees,
shall have caused it.



 
 

--------------------------------------------------------------------------------

 
 
12. Except with the prior written consent of Lessor, no lessee shall sell, or
permit the sale of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise in or
on the Leased Premises
or in the Building, nor shall any lessee carry on, or permit or allow any
employee or other person to carry
on, the business of stenography, typewriting or any similar business in or from
the Leased Premises for the
services or accommodation of occupants of any other portion of the Building.


 
13. No lessee shall install any radio, television or telecommunications antenna,
or other device on the roof
or exterior walls of the Building or anywhere on the land, except as
specifically otherwise agreed in writing
by Lessor.


 
14. There shall not be used in any space, or in the public halls of the
Building, either by any lessee or
others, any hand trucks except those equipped with rubber tires and side guards.
No other vehicles
of any kind shall be brought by any lessee, its employees, agents or invitees
into the Building or kept in
or about his Leased Premises.


 
15. Each lessee shall store all his trash and garbage within its Leased
Premises. No
material shall be placed in the trash or receptacles if such material is of such
nature that it may
not be disposed of in the ordinary and customary manner of removing and
disposing of trash and
garbage in the City of Nashua, without being in violation of any law or
ordinance governing such
disposal. All garbage and refuse disposal shall be made only through entryways
and elevators
provided for such purposes and at such times as Lessor shall reasonably
designate.


 
16. Canvassing, soliciting, and peddling in the Building are prohibited, and
each lessee shall cooperate to
prevent the same.
 
17. The requirements of Lessee will be attended to only upon application at the
office of the Building.
Employees of Lessor shall not perform any work or do anything outside of their
regular duties unless under
special instructions from Lessor.

 
18. A Building bulletin board will be provided for the display of the name and
location of lessee only,
and Lessor reserves the right to exclude any other names therefrom. Any
additional name which lessee
shall desire to place upon said bulletin board must first be approved by Lessor,
and, if so approved, a
charge will be made therefor.
 
19. Lessor may waive any one or more of these Rules and Regulations for the
benefit or
any particular lessee or lessees, but no such waiver by Lessor shall be
construed as a waiver of
such Rules and Regulation in favor of any lessees or lessees, nor prevent Lessor
from hereafter
enforcing any such Rules and Regulations against any or all of the lessees of
the Building.
 
20. These Rules and Regulations are in addition to and shall not be construed to
in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of any Lease of
Leased Premises in the Building.
 
21. Lessee will refer all contractors, contractors' representatives and
installation
technicians rendering any service for Lessee, to Lessor for Lessor's supervision
and/or approval


 
 

--------------------------------------------------------------------------------

 


 
      before performance of any such contractual services. This shall apply to
all work performed in
      the Building including, but not limited to, installation of telephone,
telegraph equipment,
      electrical devices and attachments, and installation of any and every
nature affecting floor, walls,
      woodwork, trim, window, ceilings, equipment or any other physical portion
of the Building.
          None of this work will be done by Lessee without Lessor's written
approval first had and
          obtained.
 
22. Movement in or out of the Building of furniture or office equipment, or
dispatch or
receipt by Lessee of any merchandise or materials which requires the use of
elevators or
stairways, or movement through the Building entrances or lobby shall be
restricted to the hours
reasonably designated by Lessor from time to time, all such movement shall be
directed by
Lessor and in a manner agreed upon between Lessee and Lessor by prearrangement
before
performance. Such prearrangement initiated by Lessee shall include determination
by Lessor and
subject to its decision and control of the time, method, and routing of
movement, limitations
imposed by safety or other concerns which may prohibit any article, equipment or
any other item
from being brought into the Building. Unless caused by Lessor's negligence,
Lessee expressly
assumes all risk of damage to any and all articles so moved, as well as injury
to any person or
persons or the public engaged or not engaged in such movement, including
equipment, property,
and personnel of Lessor if damaged or injured as a result of any acts in
connection with carrying
out this service for Lessee from the time of entering property to completion of
the work; and
Lessor shall not be liable for the act or acts of any person or persons so
engaged in, or any
damage or loss to any property of persons resulting directly or indirectly from
any act in
connection with such service performed by or for Lessee.
 
23. Lessor will not be responsible for any lost or stolen personal property,
equipment, money,
or jewelry from Lessee's area or public rooms regardless of whether such loss
occurs when the
area is locked against entry or not.

24. Lessor may permit entrance to Lessee's offices by use of pass keys
controlled by Lessor or
employees, contractors, or service personnel supervised or employed by Lessor.

25. None of the entries, passages, doors, elevators, elevator doors, hallways,
or stairways.
shall be blocked or obstructed, or any rubbish, litter, trash, or material of
any nature placed,
emptied or thrown into these areas, or such areas be used at any time except for
access or egress
 by Lessee, Lessee's agents, employees, or invitees.
 
26. All Hewlett-Packard owned facilities are "Smoke Free", therefore smoking of
all
tobacco products is prohibited anywhere inside the facility by Lessee and their
guests. Areas are
designated outside of the building for smoking and receptacles are provided for
smoking waste.
 
27. Lessor reserves the right to make such other and reasonable rules and
regulations and to modify
 these Rules and Regulations as in its judgment may from time to time be needed
for the safety, care
and cleanliness of the Leased Premises or the Building, and for the preservation
of good order therein.



 
 

--------------------------------------------------------------------------------

 

 
 
28. Lessee will not conduct itself in any manner, which is inconsistent with the
character of the
Building as a first-quality building or which will impair the comfort and
convenience of other Lessees
in the building.
 
Lessor desires to maintain high standards of environment, comfort and
convenience for its Lessees.
It will be appreciated if any undesirable conditions or lack of courtesy or
attention by its employees
is reported directly to Lessor.







 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "C"


 
"CLEANING STANDARDS"






















 
 

--------------------------------------------------------------------------------

 

REQUEST FOR PROPOSAL - GENERAL CLEANING SERVICES
                             DUE: SEPTEMBER 9, 2002


APPENDIX B - SERVICE SPECIFICATIONS & SUPPORTING DEFINITIONS


1. GENERAL CLEANING PERFORMANCE SPECIFICATIONS




PERFORMANCE
CATEGORIES                                           ZONE B
----------------------------                                    
--------------------------


Space
Categories                                     Office


                                                Primary Circulation


                                                Computer Rooms


                                                Cafe & Amenities


                                                 Labs/Test


                                                 Manufacturing/Repair


                                                 Rest Rooms


HEWLETT-PACKARD CONFIDENTIAL

 



 
 

--------------------------------------------------------------------------------

 



REQUEST FOR PROPOSAL - GENERAL CLEANING SERVICES
                              DUE: SEPTEMBER 9, 2002




PERFORMANCE
CATEGORIES                                     ZONE B
-------------------------------------------------------------------


Floors                      -   Carpets will be substantially clean with minor
controllable
                                     spots, stains, dirt, and debris,
consistent with a quality working environment.
             All frays and uncontrollable spots or stains that cannot be removed
will be reported
             to Site Services.


                                  -   Tile, including grout lines, and concrete
floors will be substantially clean
                                      with minor controllable spots, stains,
dirt, scuff marks and debris,
                                      consistent with a quality working
environment; high gloss shine will be applied
                                      in specified cases only


                                  -   Mats will be substantially free of spots,
stains, dirt,
                                      debris and frays


                                  REQUIRED FREQUENCIES - CAFETERIA:


                                  Vacuum - Nightly
                                  Spot Clean - Nightly(3)
                                  Dry Mop - Nightly
                                  Damp Mop - Nightly
                                  Spray Buff - Weekly


Natural                        -   Natural wood surfaces will be substantially
clean with minor controllable
Wood                              spots, stains, dirt, dust, and debris, and
oiled to prevent drying
Surfaces                          (office furniture is excluded from the oiling
process), consistent with a
                                         quality working
environment                                                   


Other                             -   Doors, door frames, door glass,
baseboards, partitions,
Surfaces                           walls, acoustic panels, window coverings,
cabinetry,
                                          handmils, flat surfaces and ledges
will be substantially
                                          clean with minor controllable spots,
stains, dirt, dust and
                                          debris, consistent with a quality
working environment
                                      


HEWLETT-PACKARD CONFIDENTIAL



 
 

--------------------------------------------------------------------------------

 



REQUEST FOR PROPOSAL - GENERAL CLEANING SERVICES
                             DUE: SEPTEMBER 9, 2002




PERFORMANCE
CATEGORIES                                     ZONE B
-------------------------------------------------------------------


Furniture                  -   Furniture will be substantially clean with minor
dirt, dust and
                                      debris, consistent with a quality working
environment, and arranged per original
                                      set-up. Note: spots on chairs in
offices/cubicles will be removed on an as requested
                                      basis only. Furniture (desk tops & flat
surfaces) in offices/cubicles that has
                                      personal and/or work related items on it,
are not included in the General Cleaning
                                      Performance SpecificationRequirements


                                 -   Cafeteria and break area chairs may require
more intense cleaning/laundering.


Interior                     -   Interior windows will be substantially clean
with  minor spots, stains,
Windows (2)                dirt, dust, debris, smudges, prints and
streaks, consistent with a quality          
                                       working
environment                                   

Trash                        -   Trash receptacles and trash trucks will be
emptied of waste with a clean liner
Receptacles                  (Interior and Exterior) (where applicable),
and will have minor controllable      
                                         spots and stains, inside  and
out                                                


                                  -   Trash receptacles and trash trucks will be
kept odor free
                                                                            
                                  -   Trash receptacles to be  replaced in
original position within work area after being
                                      emptied


                                  REQUIRED FREQUENCIES-
                                  OFFICE/CUBICLES:


                                  Desk-side trash/recycle
                                  receptacles - 2/week


HEWLETT-PACKARD CONFIDENTIAL



 
 

--------------------------------------------------------------------------------

 



REQUEST FOR PROPOSAL - GENERAL CLEANING SERVICES
                             DUE: SEPTEMBER 9, 2002




PERFORMANCE
CATEGORIES                                      ZONE B
---------------------------------------------------------------------


Equipment                         -   Common area telephones will be clean and
sanitized
                                      


                                  -   Chalk / whiteboards will be free of
controllable spots, stains, dirt, and dust                                     
                                      unless marked otherwise (e.g., "save", "do
not crase").
                                      Note: this requirement does not pertain to
office/ cubicle  chalk/whiteboards
 
                                  -   Cigarette urns and ashtrays in smoking
areas will have silica sand and be free of
                                      an accumulation of cigarette butts (<
15-20)
                                      
                                  -   Microwaves and refrigerators will be clean
and sanitized
                                      

                                  -   Note: fitness equipment will be cleaned &
sanitized by the fitness supplier                                     
                                      and will not require services by the
custodial supplier. However, the
                                      custodial supplier is responsible for
providing the cleaning supplies, including                             
                                      the disinfectant and paper towels

 
Other                             -   Elevator tracks and call panels will be
substantially clean with minor spots,
                                      stains, dirt and debris,  consistent with
a quality working environment
                                     
                                  -   Vents and diffuser outlets and immediate
surrounding ceiling tiles up to 12' in
                                     height, will be substantially clean
with minor built-up dust and debris, consistent with a
                                     quality working
environment                                       

                                  -   All light fixtures up to 12' in height,
except explosion encased fixtures, will be
                                     substantially clean with minor built-up
dust and debris, consistent with a
                                      quality working environment


                                  -   All damaged items will be reported to Site
Services
                                      

                                  -   Coffee station cabinetry, countertops and
sinks will be substantially clean
                                      with minor controllable spots, stains,
dirt and debris. Related  trash                                      
                                      receptacles will be emptied of waste with
a clean liner as needed

                                  -   Water fountains and hot water dispensers
will be sanitized and free of built
                                      up hard water/lime deposits; bright work
will be polished. Note: bottled
                                      water dispensers are not  included in
performance requirements
                                     
                                    

HEWLETT-PACKARD CONFIDENTIAL

 
 

--------------------------------------------------------------------------------

 



REQUEST FOR PROPOSAL - GENERAL CLEANING SERVICES
                             DUE: SEPTEMBER 9, 2002




PERFORMANCE
CATEGORIES                                     ZONE B
-------------------------------------------------------------------


Restrooms &                       -   Floors and counter tops will  be cleaned
and sanitized
Showers -                            
Additional
Requirements                      -   Toilets and urinals will be cleaned and
sanitized
                                      

                                      -   Partitions and walls will be sanitized
and substantially  clean with minor controllable
                  spots, stains, dirt, dust, debris, smudges, and free of all
removable graffiti; all
                                                  graffiti will be reported to
Site Services
                                                                                                                  

                                      -   Mirrors will be substantially clean
with minor spots and streaks


                                      -   Vitreous fixtures will be clean and
sanitized
                                      


                                      -   Lockers will be substantially clean
with minor controllable   spots, stains, dirt, dust,
                                                  debris, smudges and
fingerprints
                                                                                                                

                                      -   Shower curtains and glass  doors will
be sanitized and free of stains, smudges, and
                                                  mildew; shower curtains will
be replaced when torn or stained
                                                                            

                                      -   Drains will be free of hair; an
adequate level of water will be maintained in all
                                          drains to keep the area odor free


                                      -   Minor stoppages will be  cleared; all
other stoppages will be reported to Site Services
                           
                                      -   Paper towels, 2-ply toilet paper, hand
soap, hand  lotion, seat covers, sanitary napkins, cone
cups,                                  
                                          and air fresheners will be maintained;
recycled material is encouraged
                                      
                                      

                                  REQUIRED FREQUENCIES:


                                  Floors Swept - Nightly
                                  Floors Disinfected - Nightly
                                  Disinfect Hand Basins - Nightly
                                  Disinfect Urinals/Commodes -
                                  Nightly
                                  Polish all chrome - Nightly
                                  Wash Partitions - Nightly
                                  Dust Partition tops - Weekly
                                  Replenish All Dispensers
                                  (Consumables) - Nightly
                                  Machine Scrub or Power Wash
                                  Floors - Quarterly
                                  Machine Scrub or Power Wash Tile
                                  Walls - Quarterly
                                  Trash Removal - Nightly


HEWLETT-PACKARD CONFIDENTIAL



--------------------------------------------------------------------------------


 
EXHIBIT "D"


 
"LESSEE'S PROPOSED FLOOR PLAN"














 

 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT "D-1"


 
"LESSEE'S WORK"




 
1.           Ceilings: Ceilings will be 2' x 4' x 3/4" Armstrong VL ceiling
tile. Ceiling height will
be 10'0".
 
2.            Partitions: Partitions will have 3 5/8" metal studs with 5/8"
sheetrock on each side.
Partitions will extend from floor to underside of tile ceiling. There will be 8
new conference
rooms, 2 QA rooms, 1 support room and 1 CD production room.

 
3.           Doors: There will be 26 new doors and frames. The doors will be
solid core birch, 3'x7'.
.Door frames will be metal.

 
4.            Coffee areas: Demolition and disposal of cabinets, countertops and
sinks from 2 existing
coffee areas. Installation of new base cabinets (MDF Cabinets) countertops, 1 %2
" laminate with
4" backsplash, and double bowl stainless steel sinks and faucets.

 
5.           Vinyl tile: Installation in server room and cafeteria.

 
6.            Server Room: Installation of clean room ceiling tile and a Clean
Agent (HFC-227ea/FM-
200) Fire Suppression system by SimplexGrinnell.

 
7.            Sprinklers: Rework 20 sprinkler heads for new wall configuration.
 
8.           Electrical: Supply and install (3) 200 amp panels, (20') feeders
and breakers
Supply and install (10) 2x4 light fixtures and relocate (20) fixtures
Supply and install (50) duplex wall receptacles and (20) wall switches
Supply and install (350') of divided Wiremold #G-4000 with (80) duplex
receptacles on (72) 20 amp, 120 volt circuits
Supply and install (6) F.A. horn/light units and relocate two Supply and install
(3) exit signs and relocate three
Install and connect (45) existing Wiremold #G-4000 power poles to existing
circuits
Supply and install (3) 40 amp disconnects and feeders for room AC units.







 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "E"


 
"ANTENNAE SPECIFICATIONS"


                    [Specifications for Omnidirectional Antenna/Dual Band/3dbBi
&
                                    Yagi Antenna /800&900 MHz/11dBi]


 

 

 


 



 

 
 

--------------------------------------------------------------------------------

 
 
RIDER TO LEASE DATED AS OF JUNE 1 , 2004
 
BY AND BETWEEN HEWLETT-PACKARD COMPANY,
 
AS LESSOR
AND SKILLSOFT CORPORATION,
AS LESSEE
 
This Rider is attached to and made a part of a certain lease dated as of June 9,
2004
(the "Lease") by and between Hewlett-Packard Company, as Lessor, and SkillSoft
Corporation, as Lessee.
Capitalized terms used in this Rider which are defined in the Lease and not
otherwise defined herein shall
have the same meaning in this Rider as in the Lease.
 
1.            Base Rent During Extension Term(s). For purposes of this Lease,
"Fair Market
Rent" shall mean the annual Base Rent determined on the basis of then current
rentals being
charged for newly executed leases for space of a size, quality and location
comparable to the
Leased Premises in the Nashua, New Hampshire area, taking into account, without
limitation,
such considerations as the permitted uses, size, location, lease term, and the
terms of this Lease
(other than the Base Rent), but specifically excluding any incremental value
attributable to
alterations, additions or changes made by Lessee (whether in preparation for
Lessee's initial
occupancy of the Leases Premises or at any time thereafter). Fair Market Rent
shall be based on
the Leased Premises in its "as is" condition and shall take into account
inducements (such as
"free" rent and tenant fitup allowances) then being offered to prospective
tenants in the market
described above. Notwithstanding the foregoing, in no event shall the Base Rent
be less than
that of the most recent twelve (12) month period.


 
If Lessee gives Lessor written notice of its exercise of an extension option
pursuant to
Section 2.B of this Lease, the parties shall attempt to agree upon the Fair
Market Rent for such
Extension Term within thirty (30) days following Lessor's receipt of such
notice. If the parties
are unable to agree within such time, then within fifteen (15) days following
the end of such 30-
day period, Lessor and Lessee shall each retain a real estate professional with
at least ten (10)
years' continuous experience in the business of appraising or leasing commercial
real estate or
acting as commercial real estate agent or broker in the vicinity of the Leased
Premises, who
shall, within thirty (30) days of his or her selection, prepare a written report
summarizing his or
her conclusion as to Fair Market Rent. Lessor and Lessee shall simultaneously
exchange such
reports; provided, however, that if one party has not obtained such a report
within ninety (90)
days after Lessor received Lessee's notice of exercise of an extension option,
then the
determination set forth in the other party's report shall be final and binding
upon the parties. If
both parties receive reports within such time and the lesser of the two
determinations is within
ten (10%) percent of the higher determination, then the average of these
determinations shall be
deemed to be Fair Market Rent. If these determinations differ by more than ten
(10%) percent,
then the real estate professionals selected by Lessor and Lessee shall mutually
select the "Final
Appraiser", who shall be a person with the qualifications stated above, to
resolve the dispute as
to Fair Market Rent. If the Final Appraiser is not selected within thirty (30)
days of the
exchange of the first written reports, either party may apply to the American
Arbitration
Association or any successor thereto for the designation of a Final Appraiser.
Within ten (10)
days of the selection of the Final Appraiser, Lessor and Lessee shall each
submit to the Final
Appraiser its real estate professional's written determination of Fair Market
Rent. The Final




 
 

--------------------------------------------------------------------------------

 
 
Appraiser shall, within thirty (30) days after such submissions, select the Fair
Market Rent as determined by
one of the real estate professionals which is closest to the determination of
Fair Market Rent which the Final
Appraiser would have made acting alone and applying the standards set forth in
this Lease, and shall notify
Lessor and Lessee in writing of such determination. The Final Appraiser shall
not have the power or the
authority to select as Fair Market Rent an amount different from that set forth
in one of the real estate professionals'
submissions to the Final Appraiser. The determination of the Final Appraiser
shall be final and binding upon Lessor
and Lessee.


 
Each party shall pay the fees and expenses of its real estate professional and
counsel, if any, in
 connection with any proceeding under this Paragraph 1, and the parties shall
each pay one-half
of the fees and expenses of the Final Appraiser.


 
2.            Lessor's Initial Work. Prior to the Commencement Date, Lessor
shall, at its sole
cost and expense, (i) construct partitions and an entry door so as to separately
demise the Leased
Premises, (ii) provide a card reader access system for the Leased Premises,
(iii) clean, repair and
paint the walls of the Leased Premises, (iv) clean the carpet in the Leased
Premises, and (v) clean
and repair all light fixtures in the Leased Premises so that the same are in
working order.


 
3.            Right of First Refusal. In the event that at any time during the
Lease Term,
Lessor receives a bona fide written offer from a third party unaffiliated with
Lessor for the lease
to such party of space on the second floor of the Building other than the Leased
Premises (the
"Offer Space"), which offer Lessor intends to accept on the terms set forth in
such offer (or
which Lessor has accepted expressly subject to Lessee's rights under this
Paragraph 3), Lessor
shall give written notice (the "Offer Notice") to Lessee, together with a copy
of such written
offer received by Lessor. Provided that (i) no Event of Default then exists and
(ii) the named
Lessee is then occupying the entire Leased Premises, Lessee shall have the right
to lease the
space identified in the Offer Notice for a term commencing on the date on which
Lessor delivers
possession thereof to Lessee, and ending on the last day of the Lease Term, and
otherwise on the
terms set forth in the Offer Notice, by giving written notice of exercise
("Lessee's Exercise
Notice") to Lessor within ten (10) days after Lessor gives the Offer Notice to
Lessee. If Lessee
exercises its right under this Paragraph 3 to lease such space, then such space
shall become
subject to all of the terms of this Lease except that to the extent to which the
terms set forth in
the Offer Notice (including Base Rent and concessions) are inconsistent with any
of the terms of
this Lease, the terms set forth in the Offer Notice shall apply to such space;
provided, however,
that in all events the Lease Term with respect to the Offer Space shall be
co-terminus with the
Lease Term with respect to the remainder of the Leased Premises. In the event
that Lessee, for
any reason whatsoever, fails or refuses to give Lessee's Exercise Notice within
such 10-day
period, Lessee shall be deemed to have waived its rights under this Paragraph 3
with respect to
the Offer Space for the remainder of the Lease Term; provided, however, that if
Landlord has
not, within seven (7) months after Landlord gave the Offer Notice to Lessee,
entered into one or
more leases covering such Offer Space on terms not substantially more favorable
to the lessee
thereunder than the terms set forth in the Offer Notice, Lessor shall be
required to re-commence
the process described in this Paragraph 3 prior to entering into any lease of
the Offer Space (or
such unleased portion thereof) to a third party. In the event that the Offer
Space does not include
the entire remainder of the second floor, Lessee's rights under this Section
shall apply separately
 
 

 
 

--------------------------------------------------------------------------------

 
 
with respect to each portion of the second floor, but Lessee shall have only one
opportunity to
exercise the right herein granted with respect to any specific portion of such
space on the second
l foor of the Building.
 
Any space which is subjected to the terms of this Lease pursuant to this
Paragraph 3
shall be delivered broom clean but otherwise in its "as is" condition except as
otherwise set forth
herein. Effective upon the date on which Lessor delivers possession to Lessee of
any space
which is subjected to the terms of this Lease pursuant to this Paragraph 3, such
space shall be
deemed to be part of the Leased Premises, subject to all of the terms,
provisions and conditions
set forth in this Lease (except as otherwise provided above in this Paragraph
3), and Lessee's
Proportionate Share shall be appropriately modified. Notwithstanding the
foregoing, each party
to this Lease shall, upon request of the other party, execute an amendment to
this Lease setting
forth the rentable area of the Offer Space, the date on which it becomes subject
to this Lease, the
Base Rent to be paid therefor, and Lessee's Proportionate Share as adjusted to
reflect the
addition of the Offer Space.


 
4.            Furniture. Lessee shall have the right, at no additional charge,
to use in the Leased Premises
during the Lease Term the furniture owned by Lessor and located in the Leased
 
Premises as of the date this Lease is executed by Lessor. Such furniture shall
remain the sole property
of Lessor at all times. Lessee shall have the right to reconfigure such
furniture to suit its requirements
and shall not be required to return the furniture to its original configuration
upon the expiration or
 earlier termination of this Lease. Lessee shall maintain the same in good
condition and repair, reasonable
wear and tear and damage by casualty excepted, and shall not remove the same
from the Leased Premises
at any time. Lessee shall leave all such furniture in the Leased Premises at
such time as Lessee vacates
the Leased Premises.


 
5.            Antennae and Boosters. Lessee shall have the right, at its sole
cost and expense,
(i) to install on the roof of the Building (A) one (1) satellite receiving dish
antenna not exceeding
24 inches in diameter (the "Satellite Dish"), and (B) up to two (2) antennae
(the "Rooftop
Antennae") as shown on Exhibit "E" attached hereto and made a part hereof, (ii)
to install
within the Leased Premises one (1) cell phone signal booster (the "Booster"). as
shown on
Exhibit "E" and made a part hereof, and (iii) to install in the Building chases
and above the
finished ceiling of the Leased Premises such wires, conduits, and similar
appurtenant facilities as
are necessary for Lessee's use and operation of the Satellite Dish, the Rooftop
Antennae and/or
the Booster (collectively, the "Appurtenances"; and together with the Satellite
Dish, the
Rooftop Antennae and the Booster, collectively the "Antennae Equipment"),
provided that:


 
(a)           the Antennae Equipment shall be used solely by Lessee for the
normal
conduct of its business in the Leased Premises, and not for any other purpose or
 for the benefit of any other person or entity unless Lessor otherwise agrees in
writing
 in its sole discretion;
 
(b)           Lessee shall obtain Lessor's prior written approval as to (i) the
location,
type, size, shape, and appearance of the Antennae Equipment, (ii) the
identity of all contractors and subcontractors who Lessee proposes to
engage to perform any work in connection with such installation, and (iii)


 



 
 

--------------------------------------------------------------------------------

 
 
 
the plans and specifications relating to such installation, which approval shall
not be unreasonably withheld or delayed;
 
(c)            Lessee shall provide to Lessor after such installation is
completed a
certificate of a structural engineer registered in the State of New
Hampshire approving the location and method of installation of the
Antennae Equipment, which certificate shall bear such engineer's stamp;
 
(d)            to the extent to which the issuer of the warranty on the roof of
the
Building requires, as a condition to the continued validity of such
warranty, that only contractors approved by such issuer perform work on
the roof, Lessee shall employ only such contractors as are approved by
such issuer and shall submit evidence of such approval to Lessor
reasonably satisfactory to Lessor prior to commencing any work on the
roof;
 
(e)            Lessee, its employees, agents, contractors, and subcontractors,
shall not
                access the roof unless accompanied at all times by a person
designated by
                Lessor;
 
(f)            Lessee shall, at its sole cost and expense, obtain all approvals,
licenses,
permits, and consents from governmental authorities required by applicable Legal
Requirements to install the Antennae Equipment;
 
(g)            Lessee shall cause the installation of the Antennae Equipment to
be done
in a good and workmanlike manner and in accordance with all applicable
Legal Requirements and Insurance Requirements, the requirements of the
warranty on the roof, and the requirements of all existing restrictions,
easements, and encumbrances of record affecting the Land;
 
(h)            Lessee shall, at its sole cost and expense, maintain the Antennae
Equipment in good operating condition and maintain and operate them in
accordance
with all applicable Legal Requirements and Insurance Requirements, the
requirements
of the warranty on the roof, and the requirements of all existing restrictions,
easements,
and encumbrances of record affecting the Land;
 
(i)            the Antennae Equipment shall not be designed, constructed,
located, or
operated so as to (A) interfere with the operation and use of other antennae
on the roof by Lessor or by other parties now or hereafter permitted by
Lessor to install and operate such antennae, or interfere with the use of
cellular communications equipment, or other electronic equipment, or
other equipment used by Lessor or any other occupant of the Building
(and if Lessor determines at any time that all or any portion of the
Antennae Equipment does so interfere, Lessor shall have the right to
require Lessee to reorient, modify, or remove the Antennae Equipment so
specified by Lessor at Lessee's sole cost and expense), or (B) be visible
from the ground or from streets and sidewalks adjacent to or in the vicinity
of the Building (provided screening may, subject to Lessor's approval, be



 
 

--------------------------------------------------------------------------------

 
 
used to obscure the Antennae Equipment mounted on the roof of the Building from
view);
 
(j)           Lessee shall, at its sole cost, remove the Antennae Equipment in
its
entirety (including all wiring, brackets and mounting systems) and plug all
roof penetration sleeves on or prior to the date on which the Lease Term
expires or this Lease is terminated, and shall restore the surface of the roof
and all other portions of the Building to the condition in which they were
prior to the installation of the Antennae Equipment, again using for work
on the roof of the Building only such contractor as is approved by the
issuer of the warranty covering the roof of the Building, and Lessee shall
submit evidence of such approval to Lessor reasonably satisfactory to
Lessor prior to commencing any work on the roof, and
 
(k)           upon reasonable advance notice to Lessee, Lessor shall be entitled
in its
sole discretion to cause any or all of the Antennae Equipment mounted on the
roof
of the Building to be moved to another location on the roof, at Lessor's cost
and expense.
 
Lessor agrees to cooperate with Lessee, at no cost to Lessor, in connection with
any
application for zoning relief submitted and prosecuted by Lessee to enable
Lessee to install the
Antennae Equipment after Lessor has approved the same.
 
All work done by or on behalf of Lessee pursuant to this Paragraph 5 shall be
subject to the requirements set forth elsewhere in this Lease with respect to
the performance by
Lessee of alterations to the Leased Premises. Lessor may inspect such work at
any time or times
and shall promptly give notice to Lessee of any observed defects. Lessee shall
indemnify,
defend, and hold harmless Lessor from and against any and all liability, damage,
penalties, or
judgments, and from and against any claims, actions, proceedings, and expenses
and costs in
connection therewith, including reasonable attorneys' fees, resulting from any
work performed
by or on behalf of Lessee pursuant to this Paragraph 5. All of the Antennae
Equipment shall be
at Lessee's sole risk, Lessor shall have no responsibility to maintain any
insurance on them, and
Lessor shall not otherwise be responsible for any damage or destruction to the
Antennae
Equipment unless such damage or destruction is caused by Lessor's negligence.
 
Lessee acknowledges that Lessor may at any time place and operate antennae on
the roof of the
Building, or may allow other Lessees and third parties to place and operate
antennae on the roof of
the Building, and Lessee understands that it does not have an exclusive right to
use the roof of the
Building for such purpose.


 
6.            Lessee's Work Prior to Commencement Date. Lessee intends, at its
sole cost and
expense, (i) to lay out the Leased Premises as shown on the floor plan attached
hereto as Exhibit
"D" and made a part hereof, and (ii) to make certain alterations to the Leased
Premises, as more
particularly described in Exhibit "D-1" attached hereto and made a part hereof,
to prepare the
Leased Premises for its occupancy (collectively, "Lessee's Work"). All work
performed by
Lessee shall be subject to the provisions of this Lease, including Section 10.
Lessee's Work
shall be designed, constructed, located, and operated so as not to interfere
with the operation and
use of other equipment (including, without limitation, cellular communications
equipment or
other electronic equipment) within the Complex or on the roof thereof by Lessor
or by other







 
 

--------------------------------------------------------------------------------

 
 
parties now or hereafter occupying space within the Complex (and if Lessor
determines at any time that any
component of Lessee's Work does so interfere, Lessor shall have the right to
require Lessee to reorient, modify,
or remove such component at Lessee's sole cost and expense). Lessee hereby
agrees that it shall, at its sole
cost and expense, remove upon the expiration or earlier termination of this
Lease the following items of Lessee's
Work and restore at that time the Building (including all wall and ceiling
surfaces) to the condition in which it was
prior to the installation of the following items of Lessee's Work:


 
(1)            all HVAC chilled water equipment, and all piping and wiring
associated with the
server room to be constructed by Lessee;
 
(2)            Clean Agent (HFC-227ea/FM-200) Fire Suppression system by
SimplexGrinnell
serving the server room to be constructed by Lessee, and all associated piping
and wiring; and
 
(3)            all partitions that penetrate the existing ceiling grid.
 
Lessee shall not be required to remove the remainder of Lessee's Work as
identified on
Exhibits "D" and "D-1".
 
7.            Conflict. In the event of any conflict or inconsistency between
the terms of the
Lease and the terms of this Rider, the provisions of this Rider shall govern and
control.









 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO LEASE AGREEMENT




 
This FIRST AMENDMENT TO LEASE AGREEMENT (the "A mendrnent") is made and entered
into as of September 9, 2004 by
and between HEWLETT`-PAc& i COMPANY, a .Delaware corporation, acting by and
through its duly authorized representative
 (the "Lessor"), and SKILLSOFT CORPORATION, a Delaware corporation (the
"Lessee").


 
RECITALS


 
A.           Lessor and Lessee entered into a certain lease agreement dated as
of June 9, 2004 (the "Lease") with respect to certain
premises (the "Leased Premises")'located on the second floor of the office
building 2 (the `Building") located on the parcel(s)
of land known as and numbered 1I0 Spit Brook, Nashua, New Hampshire 03062 (the
"band"), Capitalized terms used in this
Amendment which are defined in the Lease and not otherwise defined herein shall
have the same meaning in this Amendment
as in the Lease.
 
13.             The parties desire to amend the Lease as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions..
contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend the Lease as follows
 
L Section 5, Base Rent, is hereby amended by deleting therefrom the second
grammatical paragraph as it appears in the Lease and s
ubstituting therefor the following:
 
"The Base Rent payable hereunder shall be payable in legal tender of the
United States of America, in advance, without demand and without offset,
abatement or deduction (except 'as otherwise expressly provided in this Lease),
commencing on October 1, 2004 (the "Rent Commencement Date") and
 
continuing on the first day of each calendar month during the Lease Term
thereafter. Base Rent for any partial month at the expiration or earlier
termination of this Lease, shall be pro-rated.
 
2.           If any provision of this Amendment shall be held invalid or
unenforceable, such
invalidity or unenforceabil ty shall affect only such -provision and shall not
in any manner affect
or render invalid or unenforceable any other provision of this Amendment, and
this Amendment
shall be enforced as if any such invalid or unenforceable provision were not
contained herein.
 
3           Except as specifically amended hereby, the Lease shall remain
unchanged and
shall be in full force and effect, enforceable in accordance with its terms. In
the event of any
conflict between the provisions of the Lease and the provisions of this
Amendment the provisions of this Amendment shall
govern and control.





 
 

--------------------------------------------------------------------------------

 
 
 
4.           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors
and assigns, and may not be modified, amended or, cancelled except by a written
instrument executed by the parties hereto or
their respective successors or assigns.
 
5.           Lessor and Lessee each hereby represents and warrants to the other
party that it
has dealt with no broker or other person or firm to which a commission or
finder's fee is or will
be payable in connection with this Amendment. Lessor and Lessee shall each
indemnify, defend
and hold the other party harmless from its breach of the foregoing
representation and warranty.
 
6.           Lessor and Lessee each hereby represents and warrants to the other
party that it
has the power and authority to execute and deliver this Amendment, and that the
person
executing this Amendment on its behalf has been authorized to do so.
 
7,           This Amendment shall be construed, governed and enforcea in
accordance with
the laws of the State in which the Building is located.
 
IN WITNESS WHEREOF, the Lessor and Lessee have caused these presents to be
executed under seal in
multiple counterparts, each of which shall, have the force and effect of an
original, as of the day first above written.
















                                        LESSOR:
                                        HEWLETT-PACKARD COMPANY
                                         

By: /s/ Paul W. Morgan                         
 
Its: Manager, Rea; Estate Americas Acquisitions & Dispositions

 
 
LESSEE:
 
SKILLSOFT CORPORATION




 
By:  /s/ Thomas J McDonald                
 
Its:  CFO


 



--------------------------------------------------------------------------------


 
SECOND AMENDMENT TO LEASE AGREEMENT


 
This Second Amendment to Lease Agreement (this "Amendment") is made and entered
into as of June 1, 2005, by and between HEWLETT-PACKARD COMPANY, a Delaware
corporation, acting by and through its duly authorized representative,
hereinafter referred to as
"Lessor", and SKILLSOFT CORPORATION, a Delaware corporation, hereinafter
referred to as
"Lessee". Capitalized terms used herein that are not defined shall have the
meanings ascribed to
them in the Lease Agreement between Lessor and Lessee dated June 9, 2004, as
amended by
First Amendment to Lease Agreement dated as of September 9, 2004 (collectively,
the "Lease
Agreement").
 
WHEREAS, Lessee wishes to install upon the Land a back-up emergency generator,
specifications
for which are set forth in Exhibit A hereto, to provide back-up electricity
supply for its operations in
the Building.
 
WHEREAS, Lessor is willing to allow Lessee to install and operate the emergency
generator, at
Lessee's sole cost and expense, provided that Lessee does so in accordance with
the terms and
conditions set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Lessee and Lessor agree as follows:

 
1.           Lessee shall obtain Lessor's prior written approval (which approval
shall not be
unreasonably withheld, delayed or conditioned) as to   (1) the location of the
emergency generator, the associated fuel storage tank and any other utilities,
connections,
appurtenances or improvements related to or associated with the emergency
generator
(collectively referred to herein as the "Generator"), (ii) the identity of all
contractors and
subcontractors who Lessee proposes to engage to perform any work in connection
with
 the installation of the Generator, and (iii) the manner in which the Generator
shall be installed.
 
2.            Prior to installing and operating the Generator, Lessee shall, at
its sole cost and
              expense, obtain, and provide copies to Lessor, of all necessary
licenses, permits,
              approvals, consents and registrations (collectively referred to
herein as
              "Permits") required by applicable Legal Requirements to install
and operate the Generator
               (including the associated fuel storage tank).


 
3.            Lessee shall cause the installation of the Generator to be done in
a good and workmanlike manner and in
               accordance with all applicable (i) Legal Requirements (including,
without limitation, applicable Permits,
               electrical and building codes); (ii) Insurance
Requirements;(iii)the manufacturer's specifications for the
               Generator; and (iv) good engineering practices. Lessee shall pay
all costs for labor, services and materials
               associated with the installation of the Generator, and shall not
permit any liens for labor or materials performed or
               furnished in connection therewith to attach to the Leased
Premises, the Land, the
              Building or the Complex, and shall immediately discharge any such
liens which...







 
 

--------------------------------------------------------------------------------

 
 
may so attach.
 
4.            The fuel storage tank associated with the Generator shall be
above-ground and
shall be a double-walled tank with a leak detection system and an automatic
shut-
off valve. There shall be adequate secondary containment beneath and around
such fuel tank. Secondary containment shall also be provided for the fuel fill
valve and piping. The secondary containment shall comply with best practices for
sealant.


 
5.            Lessee shall provide to Lessor, after installation of the
Generator is completed, a
certificate of a mechanical engineer registered in the state of New Hampshire
approving
the location and method of installation of the Generator and associated fuel
storage tank,
 which certificate shall bear such engineer's stamp.


 
6.            Lessee shall, at its sole cost and expense, maintain the Generator
in good
operating condition and shall operate, maintain and use the Generator in
accordance with all
applicable Permits, Legal Requirements, and Insurance Requirements therefor. In
particular,
and without limitation, Lessee shall ensure that the Generator's use and
operation conforms
to all applicable regulatory and Permit requirements with respect to annual
hours of operation,
fuel type and usage, air pollutant emissions, fuel storage and noise.
 
7.            The Generator shall be used solely by Lessee as a back-up
electricity supply for
Lessee's operations in the Building and not for any other purpose or for the
benefit of any other person or entity.
 
8.            Lessee shall regularly inspect the Generator and correct any
problems revealed by
such inspections, including leakage into and/or sheen in the secondary
containment. Lessee
shall notify Lessor of any problems identified in any such inspection (together
with Lessee's corrective
action plan) within 72 hours after conducting such inspection. Lessee shall
maintain written reports
of all such inspections, which reports shall be made available to Lessor upon
written request.
In addition to such regular inspections by Lessee, Lessor and/or its agents
shall have the right to
inspect the Generator and its installation and operation at any time.
Maintenance and testing of
 the Generator may be performed by Lessee before 6:00 a.m. and after 7:00 p.m.
on weekdays and at
anytime during the weekends. Maintenance or testing of the Generator at any
other time shall be
performed only with Lessor's prior written consent.


 
9.            Lessee shall maintain a monthly inventory of fuel use by the
Generator, copies of
which shall be provided to Lessor upon receipt of Lessor's written request.

 
10.           Lessee shall be fully responsible for the investigation, cleanup
and any other
necessary response actions required by applicable Legal Requirements, Insurance
Requirements, or good engineering practice with respect to any fuel leaks,
spills
or releases associated with the Generator. Lessee shall promptly notify Lessor
of





 
 

--------------------------------------------------------------------------------

 
 
any such leaks, spills, releases or discrepancies in Lessee's fuel inventory.
Lessee shall
comply with all applicable federal and state stormwater and spill response and
control requirements.


 
11.           Lessee shall keep records in accordance with all applicable
Permits and Legal
Requirements of fuel use, hours of operation and air emissions data for the
Generator, which data shall be provided to Lessor upon receipt of Lessor's
written
request.


 
12.           Lessee shall develop, maintain and periodically update as
appropriate written
standard operating procedures ("SOPs") and plans for spill response, fuel
delivery, operation and maintenance of the Generator, copies of which SOPs shall
be provided to Lessor.

 
13.           In the event that Lessee's ownership and/or operation of the
Generator would
require Lessee, pursuant to applicable Legal Requirements and as permitted by
customary practice
of the regional EPA office, to obtain its own EPA identification number for
hazardous waste generation,
Lessee shall do so.

14.           Lessee shall cause each of  (a) the company supplying the
Generator and
performing limited work in connection with the installation thereof  (the
"Supplier"), and (b) the contractor engaged to install the Generator(the
"Installer"), to carry (i) commercial general liability insurance with a
combined
single limit of One Million Dollars ($1,000,000) for personal injury, death and
property damage, and an "umbrella liability" insurance policy with a limit of
not
less than Two Million Dollars ($2,000,000) per occurrence; (ii) worker's
compensation insurance in amounts required by law; and (iii) employer's
liability
insurance with a combined single limit of not less than Five Hundred Thousand
($500,000). Lessor shall be named as an additional insured on the commercial
general liability insurance policy maintained by the Installer. Lessee shall
provide
certificates of the Supplier's and the Installer's insurance coverages to Lessor
upon written request. In addition to the foregoing, Lessee shall itself maintain
during the Lease Term Third Party Pollution Liability, Corrective Action and
Cleanup Costs insurance, covering the above-ground storage tank that is part of
the Generator, with a minimum limit of One Million Dollars ($1,000,000.00),
which insurance shall name Lessor as an additional insured and which shall
otherwise be subject to the requirements of Section 16 of the Lease; provided,
however, in the event that Lessee is unable to obtain such insurance prior to
the
actual installation of the above-ground storage tank, then, in addition to all
indemnification, defense and hold harmless obligations otherwise imposed upon
Lessee by the provisions of the Lease, Lessee shall and hereby agrees to defend
with counsel reasonably acceptable to Lessor, and indemnify and hold harmless
Lessor and the holder of any mortgage, and their respective officers, directors,
servants, employees, agents, contractors and invitees, from and against any and
all
claims, expenses (including, without limitation, reasonable attorneys' fees,
consultants' fees, the cost of litigation, and any remediation and cleanup
costs)





 
 

--------------------------------------------------------------------------------

 
 
arising from or relating to the presence, release, disposal, or threat of
release, of
Hazardous Materials in connection with the installation, presence, use, filling,
operation, maintenance, repair or replacement of the above-ground storage tank
and all appurtenances thereto. Notwithstanding the provisions of the immediately
preceding sentence, (i) only SkillSoft Corporation, and not any successor or
assign of SkillSoft Corporation nor any party claiming by, through or under
SkillSoft Corporation, shall have the benefit of the proviso set forth in the
immediately preceding sentence, and (ii) SkillSoft Corporation shall obtain the
insurance described in the immediately preceding sentence (and deliver a
certificate thereof to Lessor) within sixty  (60) days after the completion of
installation of the above-ground storage tank; provided, however, that if
SkillSoft
Corporation fails to do so, then SkillSoft Corporation shall, at its sole cost
and expense,
 within ninety (90) days after the completion of the installation of the
above-ground
 storage tank, completely remove and properly dispose of the Generator and the
above-ground
storage tank and all appurtenances thereto, in accordance with all applicable
Legal Requirements
and the provisions of Paragraph 17 below (and the failure to complete such
removal and
restoration work within such time shall constitute an immediate Event of Default
with no
further notice or passage of time necessary).
 
15.           Lessee shall defend, indemnify and hold harmless Lessor from and
against any
claims, demands, suits, costs, losses, expenses and damages of any type or kind
whatsoever
 (including reasonable attorneys' fees) associated with Lessee's installation,
operation, use,
 maintenance or removal of the Generator, including, without limitation, any
fines, penalties
or enforcement actions associated with violations of any applicable Permits or
Legal Requirements
associated with the Generator or any releases of fuel or pollutants associated
with the Generator.
The Generator shall be at Lessee's sole risk, and Lessor shall not be liable or
responsible for any loss,
destruction or damage thereto.


 
16.           The Generator shall not be designed, constructed, located or
operated so as to
interfere with the operation and/or use of any other building system or any
other emergency generator
in the Building. Upon reasonable advance notice to Lessee, Lessor shall be
entitled, in its sole discretion,
to cause the Generator to be moved to another location at Lessor's sole cost and
expense, including costs
and expenses related to any outage caused by such relocation.


 
17.           Within 30 days of the expiration or earlier termination of the
Lease, Lessee shall,
at its sole cost and expense, remove the Generator and the associated fuel
storage
tank, and shall close the opening in the exterior wall of the Building through
which the Generator was connected to the Building's electrical system, which
work shall be performed to Lessor's reasonable satisfaction. Lessee shall not be
required to remove the slab, containment area, retaining wall or other site
improvements constructed in connection with the installation of the Generator,
nor any of the wires and conduits installed inside the Building in connection
with
the Generator.





 
 

--------------------------------------------------------------------------------

 

 
18.           Except as otherwise provided herein, the Lease Agreement shall not
be modified
or amended and shall remain in full force and effect.


 
IN WITNESS WHEREOF, the Lessor and Lessee, acting herein by duly authorized
individuals, have
caused these presents to be executed under seal in multiple counterparts, each
of which shall have the
force and effect of an original, as of the day first above written.


 
LESSOR:
 
HEWLETT-PAC ARD COMPANY




 
By:  /s/ Paul W. Morgan                                   
 
Its:  Manager, Real Estate Americas Acquisitions and Dispositions




 
LESSEE:
 
SKILLSOFT CORPORATION




 
By: /s/ Thomas J McDonald                            
 
Its: CFO




 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
GENERATOR SPECIFICATIONS

 
 

--------------------------------------------------------------------------------

 
 
 
THIRD AMENDMENT TO LEASE AGREEMENT




 
This Third Amendment to" Lease Agreement (this "Third Amendment") is made and
 
entered into as of September 27, 2006, by and between HEWLETT-PACKARD COMPANY, a
 
Delaware corporation ("Lessor"), and SKILLSOFT CORPORATION, a Delaware
corporation
 
("Lessee").


 
RECITALS
 
A.            Lessor and. Lessee have entered into a certain Lease Agreement
dated as of June
 
9, 2004, as amended by First Amendment to Lease Agreement dated as of September
9, 2004,
and by Second Amendment to Lease Agreement dated as of June 17, 2005
(collectively, the "Lease"), pursuant to which
 Lessor leased to Lessee a portion of the building known as Building 2 located
at 110 Spit Brook, Nashua, New Hampshire (the "Building").


 
B.            Lessee wishes to lease additional space within the Building.


 
C.            Lessor is willing to lease additional space within the Building to
Lessee on the
terms and conditions set forth in this Third Amendment.


 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Lessee and Lessor agree as follows:
 
1.           Unless otherwise defined in this Third Amendment, capitalized terms
shall have
 
the meanings in this Third Amendment as are set forth in the Lease.
 
2.            Effective as of October 1, 2006, Lessor hereby leases to Lessee
and Lessee hereby
leases from Lessor, upon and subject to all of the terms and conditions set
forth in the Lease
except as expressly modified by this Third Amendment, additional portions of the
Building
described as follows (collectively, the "Additional Leased Premises"): (i)
approximately 1,272
square feet of Rentable Area on the second floor of the Building in the area
shown as "Facilities
Maintenance Shop" on the floor plan attached hereto as Exhibit A and made a part
hereof (the
"Maintenance Shop Additional Leased Premises"), and (ii) approximately 4,669
square feet of
Rentable Area on the second floor of the Building shown cross-hatched within the
area shown as
"Computer Lab" on the floor plan attached hereto as Exhibit A and made a part
hereof (the
"Computer Lab Additional Leased Premises"). From and after October 1, 2006, the
 
Additional Leased Premises shall be deemed to be part of the Leased Premises for
all purposes of the Lease, the Leased Premises shall be
deemed to include 43,355 square feet of Rentable Area, and all terms and
conditions of the Lease shall apply to the Additional Leased
 Premises unless otherwise expressly provided in this Third Amendment.
 
3.            Commencing on December 1, 2006, Base Rent shall be due and payable
on
account of the Leased Premises (including the Additional Leased Premises) for
the remainder of
the Initial Term at the rate of $303,485.00 per year, payable in monthly
installments of
$25,290.42, subject to the credit provided in Section 5 of the Lease. Base Rent
for the Leased
Premises (including the Additional Leased Premises) for each Extension Term
shall be








 
 

--------------------------------------------------------------------------------

 










 
determined in the manner provided in the Rider to the Lease.


 
4.            Commencing on October 1, 2006, Lessee's Proportionate Share shall
be 5.77%,
subject to the provisions of Section 6.B of the Lease.
 
5.            Commencing on October 1, 2006, Lessee's obligation to make
payments on
account of Electricity Charges pursuant to Section 7 of the Lease shall reflect
the inclusion of the
Additional Leased Premises in the Leased Premises as of that date.
 
6.            Within ten (10) days of Lessee's receipt of a fully-executed
counterpart of this
Third Amendment, Lessee shall deliver the sum of $3,464.42 to Lessor to be held
as part of the
Security Deposit pursuant to the provisions of the Lease.
 
7.            The Additional Leased Premises shall be delivered to Lessee broom
clean but
otherwise in their "as is" condition. Lessor shall have no obligation to perform
any work in the
Additional Leased Premises, or to pay any amount to Lessee on account of any
work to be
performed in the Additional Leased Premises, except that Lessor shall, at its
sole cost and
expense, demise the Computer Lab Additional Leased Premises utilizing cage
fencing similar to
that used to demise other areas in other computer labs in the Building. Lessor
has made no
warranties or representations as to the condition of the Additional Leased
Premises or as to its
sufficiency for Lessee's purposes or needs, or its conformity with Legal
Requirements or
Insurance Requirements. Lessee's occupancy of the Additional Leased Premises
shall be
deemed an acknowledgement that the condition of the Additional Leased Premises
is satisfactory
and that Lessor, to the best knowledge of Lessee, has fulfilled all obligations,
if any, with respect
to the condition of the Additional Leased Premises. All alterations,
improvements, additions or
changes that Lessee desires to make to the Additional Leased Premises shall be
subject to the
provisions of the Lease (including, without limitation, Section 10 thereof).
Notwithstanding the
foregoing, Lessor shall deliver the Computer Lab Additional Leased Premises in
accordance
with the requirements of applicable building codes then in force concerning
access to and egress
from the Computer Lab Additional Leased Premises.
 
8.            Lessee and Lessor acknowledge that after the demising of the
Computer Lab
Additional Leased Premises, Lessor will not be able to access the "Data Switch"
room adjacent
to the Computer Lab Additional Leased Premises without entering through the
Computer Lab
Additional Leased Premises. Lessee shall cooperate with Lessor so as to provide
access to this
"Data Switch" room to Lessor, its contractors, agents and designees, upon
reasonable request by
Lessor. If Lessee desires to have an employee of Lessee accompany such person(s)
during such
access, Lessee shall have the right to do so provided that such employee is
available for that
purpose when Lessor requests such entry. Such access by Lessor shall be without
charge.
 
9.            If Lessee requires electrical service to the Computer Lab
Additional Leased
Premises in excess of the 25 watts per usable square foot of floor area for
which it is currently
rated, Tenant shall, at its sole cost and expense, make arrangements for, and
perform all work
required for, bringing such additional electrical service there. All such work
shall be subject to
the provisions of the Lease (including, without limitation, Section 10 thereof).
Notwithstanding
the foregoing or any other provision of this Third Amendment, if the Computer
Lab Additional
Leased Premises does not have 25 watts of electrical service per usable square
feet of floor are


 
 

--------------------------------------------------------------------------------

 




 
when such space is delivered by Lessor to Lessee, Lessor shall, at its sole cost
and expense, make arrangements
 for such electrical service to be made available as soon as practicable.
 
10.                Lessor shall be responsible, at its sole cost and expense,
for the maintenance and
repair of the air conditioning units serving the Computer Lab Additional Leased
Premises (unless
such maintenance or repair is required by reason of the act or omission of
Lessee or anyone for whom
 Lessee is responsible). Lessor acknowledges that Lessee will use the Computer
Lab Additional Leased
Premises for a server environment, and that such use alone will not constitute
an "act" of Lessee for
purposes of this Third Amendment or the Lease.
 
11.                If any provision of this Third Amendment shall be held
invalid or unenforceable,
such invalidity or unenforceability shall affect only such provision and shall
not in any manner
affect or render invalid or unenforceable any other provision of this Third
Amendment, and this
Third Amendment shall be enforced as if any such invalid or unenforceable
provision were not
contained herein.
 
12.           Except as specifically amended hereby, the Lease shall remain
unchanged and
shall be in full force and effect, enforceable in accordance with its terms. In
the event of any
conflict between the provisions of the Lease and the provisions of this Third
Amendment, the provisions
of this Third Amendment shall govern and control.
 
13.                This Third Amendment shall be binding upon and inure to the
benefit of the
parties hereto and their respective successors and assigns, and may not be
modified, amended or
cancelled except by a written instrument executed by the parties hereto or their
respective successors or assigns.
 
14.                Lessor and Lessee each hereby represents and warrants to the
other party that it
has dealt with do broker or other person or firm to which a commission or
finder's fee is or will
be payable in connection with this Third Amendment other than Cushman &
Wakefield of New Hampshire,
Inc. ("Broker"). Lessor shall pay all brokerage fees due and payable to the
Broker in connection with this
Third Amendment in accordance with a separate agreement between them. Lessor and
Lessee shall each
 indemnify, defend and hold the other party harmless from its breach of the
foregoing representation and warranty.
 
15.                Lessor and Lessee each hereby represents and warrants to the
other party that it
has the power and authority to execute and deliver this Third Amendment, and
that the person
executing this Third Amendment on its behalf has been authorized to do so.
 
16.                The Lease and this Third Amendment shall be construed,
governed and enforced
       in accordance with the laws of the State of New Hampshire.
 
17.                This Third Amendment may be executed in counterparts, each of
which shall be
an original instrument but all of which together shall constitute one and the
same instrument.
 
For purposes of execution of this Third Amendment, the signature of a party on a
counterpart
hereof transmitted by facsimile or electronic mail shall be binding with the
same force and effect
as if it was manually affixed to a hard copy original of this Third Amendment.
 
IN WITNESS WHEREOF, the Lessor and Lessee, acting herein by duly authorized
 
individuals, have caused these presents to be executed under seal, as of the day
first above
 
written.












 
LESSOR:
 
HEWLETT-PACKARD COMPANY


 
By:  /s/ illegible                                      
 
Its:  Manager, Real Estate Americas Acquisitions and Dispositions




 
LESSEE:
 
SKILLSOFT CORPORATION




 
By:  /s/ Thomas J. McDonald                
 
Its:                 CFO




 
 

--------------------------------------------------------------------------------

 
 
FOURTH AMENDMENT TO LEASE AGREEMENT




 
This Fourth Amendment to Lease Agreement (this "Fourth Amendment") is made and
entered into as of November,4th; 2006, by and between HEWLETT-PACKARD COMPANY, a
Delaware corporation ("Lessor"), and SKJLLSOFT CORPORATION, a Delaware
corporation
("Lessee").


 
RECITALS
 
A.            Lessor and Lessee have entered into a certain Lease Agreement
dated as of June
9, 2004, as amended by First Amendment to Lease Agreement dated as of September
9, 2004, by
Second Amendment to Lease Agreement dated as of June 17, 2005, and by Third
Amendment to Lease
 (the "Third Amendment") dated as of September 27, 2006 (collectively, the
"Lease"), pursuant to which
 Lessor leased to Lessee a portion of the building known as Building 2 located
at 110 Spit Brook, Nashua,
New Hampshire (the "Building").


 
B.            Lessor and Lessee wish to modify certain of the dates set forth in
the Third Amendment as set forth below.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Lessee and Lessor agree as follows:
 
1.           Unless otherwise defined in this Fourth Amendment, capitalized
terms shall have
the same meanings in this Fourth Amendment as are set forth in the Lease.
 
2.            The date "October 1, 2006" shall be deleted in each place it
appears in Paragraphs
2, 4 and 5 of the Third Amendment and replaced with the date "November 8, 2006".


 
3.            In Paragraph 3 of the Third Amendment, the date "December 1, 2006"
shall be
      deleted and replaced with the date "January 8, 2007".
 
4.            The first installments of Base Rent and other charges due and
payable with
respect to the Additional Leased Premises, which will be due and payable on a
day other than the
first day of a calendar month, shall be pro-rated for the partial calendar
month.
 
5.            If any provision of this Fourth Amendment shall be held invalid or
unenforceable,
such invalidity or unenforceability shall affect only such provision and shall
not in any manner
affect or render invalid or unenforceable any other provision of this Fourth
Amendment, and this
Fourth Amendment shall be enforced as if any such invalid or unenforceable
provision were not
contained herein.
 
6.            Except as specifically amended hereby, the Lease shall remain
unchanged and
shall be in full force and effect, enforceable in accordance with its terms. In
the event of any
conflict between the provisions of the Lease and the provisions of this Fourth
Amendment, the provisions of this
Fourth Amendment shall govern and control.


 


 
 

--------------------------------------------------------------------------------

 


 
    7.            This Fourth Amendment shall be binding upon and inure to the
benefit of the
parties hereto and their respective successors and assigns, and may not be
modified, amended or cancelled except by a written instrument executed by the
parties hereto or their respective successors or assigns.
 
8.           Lessor and Lessee each hereby represents and warrants to the other
party that it
 
has dealt with no broker or other person or firm to which a commission or
finder's fee is or will
 
be payable in connection with this Fourth Amendment other than Cushman &
Wakefield of New Hampshire, Inc. ("Broker"). Lessor shall pay all brokerage fees
due and payable to the Broker in connection with this Fourth Amendment in
accordance with a separate agreement between them. Lessor and Lessee shall each
indemnify, defend and hold the other party harmless from its breach of the
foregoing representation and warranty.
 
9.            Lessor and Lessee each hereby represents and warrants to the other
party that it
 
has the power and authority to execute and deliver this Fourth Amendment, and
that the person
 
executing this Fourth Amendment on its behalf has been authorized to do so.


 
10.           The Lease and this Fourth Amendment shall be construed, governed
and enforced
 
in accordance with the laws of the State of New Hampshire.
 
11.           This Fourth Amendment may be executed in counterparts, each of
which shall be
 
an original instrument but all of which together shall constitute one and the
same instrument.
 
For purposes of execution of this Fourth Amendment, the signature of a party on
a counterpart hereof transmitted by facsimile or electronic mail shall be
binding with the same force and effect as if it was manually affixed to a hard
copy original of this Fourth Amendment.
 
IN WITNESS WHEREOF, the Lessor and Lessee, acting herein by duly authorized
 
individuals, have caused these presents to be executed under seal, as of the day
first above
 
written.
 
7.                    





 
 

--------------------------------------------------------------------------------

 




 


 
LESSOR:
 
HEWLETT-PACKARD COMPANY




 
By:/s/ illegible                            
 
Its: Leasing Manager




 
LESSEE:
 
SKILLSOFT ORPORATION



 
By:/s/ Greg Porto                          
 
Its: V.P. Administration



 
 

--------------------------------------------------------------------------------

 


FIFTH AMENDMENT TO LEASE






This Agreement made this 21st day of May, 2009, by and between John J. Flatley
D/B/A John J. Flatley Company successor in interest to Hewlett-Packard Company
(hereinafter referred to as “Lessor”), and SkillSoft Corporation (hereinafter
referred to as “Lessee”),


WHEREAS, by a certain Lease Agreement dated June 9, 2004, as amended by First
Amendment to Lease dated as of September 9, 2004, by Second Amendment to Lease
dated as of June 17, 2005, by Third Amendment to Lease dated September 27, 2006
and Fourth Amendment to Lease dated as of November 14, 2006 (hereinafter
referred to as the “Lease”), Lessor leased to Lessee, a certain premises
consisting of approximately 43,355 square feet of floor area within the building
known as Building 2 located at 300 Innovative Way (formerly 110 Spit Brook),
Nashua, New Hampshire (more particularly described therein as “Leased
Premises”), and,


Lessor and Lessee desire to amend the Lease to reflect certain changes which
have been agreed to by the parties, and all changes as set forth below shall
become effective on this Fifth Amendment to Lease Commencement Date (as
hereinafter defined).


Now, therefore, for valuable consideration, the receipt of which is hereby
acknowledged each to the other, the above named parties do hereby agree to amend
said Lease as follows:



1.
The term of this Fifth Amendment to Lease shall commence upon the Fifth
Amendment to Lease Commencement Date, July 1, 2009, and shall terminate on June
30, 2014.



2.
Effective upon the Fifth Amendment to Lease Commencement Date, Base Rent for the
Leased Premises shall be due and payable as follows:



(i)  
The Lessee agrees to pay to Lessor, without deduction or offset, rent at the
rate of THREE HUNDRED THREE THOUSAND FOUR HUNDRED EIGHTY-FIVE DOLLARS AND NO
CENTS ($303,485.00) annually, payable in advance, on the first day of each
month, in equal monthly installments of TWENTY FIVE THOUSAND TWO HUNDRED NINETY
DOLLARS AND FORTY-TWO CENTS ($25,290.42), during the period commencing on July
1, 2009 and continuing through June 30, 2010;



 
(ii)
The Lessee agrees to pay to Lessor, without deduction or offset, rent at the
rate of THREE HUNDRED FOURTEEN THOUSAND THREE HUNDRED TWENTY-THREE DOLLARS AND
SEVENTY-FIVE CENTS ($314,323.75) annually, payable in advance, on the first day
of each month, in equal monthly installments of TWENTY SIX THOUSAND ONE  HUNDRED
NINETY-THREE DOLLARS AND SIXTY-FIVE CENTS ($26,193.65), during the period
commencing on July 1, 2010 and continuing through June 30, 2011;



 
 

--------------------------------------------------------------------------------

 


 
(iii)
The Lessee agrees to pay to Lessor, without deduction or offset, rent at the
rate of THREE HUNDRED TWENTY FIVE THOUSAND ONE HUNDRED SIXTY-TWO DOLLARS AND
FIFTY CENTS ($325,162.50) annually, payable in advance, on the first day of each
month, in equal monthly installments of TWENTY SEVEN THOUSAND NINETY-SIX DOLLARS
AND EIGHTY-EIGHT CENTS ($27,096.88), during the period commencing on July 1,
2011 and continuing June 30, 2012;



 
(iv)
The Lessee agrees to pay to Lessor, without deduction or offset, rent at the
rate of THREE HUNDRED FORTY-SIX THOUSAND EIGHT HUNDRED FORTY DOLLARS AND NO
CENTS ($346,840.00) annually, payable in advance, on the first day of each
month, in equal monthly installments of TWENTY EIGHT THOUSAND NINE HUNDRED THREE
DOLLARS AND THIRTY-THREE CENTS ($28,903.33), during the period commencing on
July 1, 2012 and continuing through June 30, 2013; and



 
(v)
The Lessee agrees to pay to Lessor, without deduction or offset, rent at the
rate of THREE HUNDRED FIFTY SEVEN THOUSAND SIX HUNDRED SEVENTY-EIGHT DOLLARS AND
SEVENTY-FIVE CENTS ($357,678.75) annually, payable in advance, on the first day
of each month, in equal monthly installments of TWENTY NINE THOUSAND EIGHT
HUNDRED SIX DOLLARS AND FIFTY-SIX CENTS ($29,806.56), during the period
commencing July 1, 2013 and continuing through June 30, 2014.



Tenant will be responsible for its proportionate share of Operating Expenses/CAM
and Real Estate Taxes.  Operating/CAM charges are estimated to be $3.50 rsf and
Real Estate Taxes are estimated to be $1.00 rsf.


3.
The last paragraph of Section 5 is hereby deleted in its entirety and replaced
with the following:



Rent Allowance:


In the event Lessee has not been in default of any of the terms, conditions and
covenants of the Lease, then Landlord shall grant to Lessee for the months of
July, August, September and October, 2009, a rental allowance in the amount of
Twenty Five Thousand Two Hundred Ninety and 42/100 Dollars ($25,290.42) per
month, which represents Base Rent only.


4.
Notwithstanding anything contained in the Lease to the contrary, Tenant shall
have one option to extend the Lease Term for a period of five (5) years (the
“Extension Period”) in accordance with the following terms and conditions:



Extension Period:


Provided that (i) Tenant has not assigned the Lease, (ii) the Premises are not
then subject to a sublease (whether the term of the sublease has commenced or is
to be commenced thereafter) and Tenant will not be exercising the rights
hereinafter set forth with the intent of assigning the Lease or subleasing any
portion of the Premises, and (iii) Tenant has not cured and default of any of
the terms, conditions and covenants of this Lease Agreement and any Amendment
made hereto during the term hereof, Landlord shall grant Tenant the right to
extend the Lease Term for one (1) five (5) year period (the “Extension Period”),
at a Fixed Minimum Rent equal to then Current Market Rent and otherwise on the
same terms and conditions as this Lease, except that there will be no further
rights to extend the term.  Rent for any fraction of a month at the commencement
or expiration of each year of the Lease Term shall be prorated on a per diem
basis.  The rental, as determined, shall be paid in equal monthly installments.


Tenant shall exercise this option by written notice to Landlord not less than
nine (9) months before the expiration of the Lease Term.


Thereupon, this Lease shall be deemed extended for an additional period of five
(5) years, upon all of the same terms and conditions of this Lease and any
Amendments made thereto with the exception of the annual rent as stipulated
hereinabove.


5.
Any and all reference in Section 7 to Lessee’s Electricity Charge is hereby
replaced with the following:



Office Area
Lessee’s electricity charge as it relates to the office portion of the Leased
Premises, namely 38,686 square feet which is not separately metered, shall be
$1.50 per square foot per year (the “Fixed Electric Cost”) during the term of
this Fifth Amendment to Lease and Lessee shall pay to the Lessor one-twelfth
(1/12th ) of the Fixed Electric Cost in monthly installments, which shall be
paid in advance on the first (1st) day of each and every calendar month during
the term of the Fifth Amendment to Lease.  The cost of Lessee’s Fixed Electric
Cost shall be a factor in the determination of Current Market Rent for the
Extension Period.


Lab Area
Lessor’s Work will include sub-metering the lab portion of the Leased Premises,
namely 4,669 square feet.  Lessee shall pay to Lessor, as Additional Rent,
monthly as billed, the actual usage for the lab portion of the Leased Premises.


6.  
Section 12, Subletting and Assigning, of the Lease, is hereby amended in part as
follows:



The phrase “which consent may be withheld by Lessor in its sole and absolute
discretion” is hereby deleted and replaced with “which consent shall not be
unreasonably withheld or delayed.”


7.
Lessor shall grant Lessee permission to make alternations to the Premises with
prior approval, which will not be unreasonably withheld or delayed.  Lessor
confirms that all existing alternations made within Lessee’s Premises may remain
at the expiration of the lease.



8.
Subject to existing Tenants rights, and subject to the parameters as outlined in
Section 3 of the Rider To Lease dated June 9, 2004, Lessee will be granted a
continuous Right of First Refusal on approximately 14,553 rsf located adjacent
to the cafeteria at 200 Innovation Way.



9.
At no additional charge, Lessee will have a continuous right to use the on-site
building cafeteria. Landlord shall use its’ best efforts to keep cafeteria
operating during the term of Lease.



 
 

--------------------------------------------------------------------------------

 




10.
Lessor and Lessee each hereby represents and warrants to the other party that it
has dealt with no broker or other person or firm to which a commission or
finder’s fee is or will be payable in connection with this Fifth Amendment to
Lease other than Jones Lang LaSalle (Broker).  Lessor shall pay all brokerage
fees due and payable to the Broker in connection with this Fifth Amendment to
Lease in accordance with a separate agreement between them.  Lessor and Lessee
shall each indemnify, defend and hold the other party harmless from its breach
of the foregoing representation and warranty.



11.
Except where this Fifth Amendment to Lease specifically changes same, all other
terms, conditions and covenants of the original Lease Agreement shall remain the
same, where applicable, and are hereby reaffirmed.



12.
The submission of this document for examination and negotiation does not
constitute an offer, and this document shall become effective and binding only
upon the execution thereof by both Lessor and Lessee, regardless of any written
or verbal representation of any agent, manager or other employee of Lessor to
the contrary.  All negotiations, considerations, representations and
understandings between Lessor and Lessee are incorporated herein and the Lease
and this Amendment expressly supersede any proposals or other written documents
relating hereto.  The Lease and this Amendment may be modified and altered only
by written agreement between Lessor and Lessee, and no act or omission of any
employee or agent of Lessor shall alter, change or modify any of the provisions
thereof.



 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument on
the day and year first above written.




LESSOR:  John J. Flatley Company






/s/ Joann M. Keyes                                           By:           /s/
John J. Flatley                                           
 
WITNESS
John J. Flatley d/b/a/

 
The John J. Flatley Company

                Its:  President




LESSEE: SkillSoft Corporation






/s/ Greg
Porto                                                       By:           /s/
Thomas J. McDonald                                                      
WITNESS
Its:  _CFO________________________
(Duly Authorized)


 
 

--------------------------------------------------------------------------------

 

